ADDITIONS AND DELETIONS: The author of this document has added information
needed for its completion. The author may also have revised the text of the
original AIA standard form. An Additions and Deletions Report that notes added
information as well as revisions to the standard form text is available from the
author and should be reviewed.
This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.
Consultation with an attorney is also encouraged with respect to professional
licensing requirements in the jurisdiction where the Project is located.
AIA® Document A141TM – 2014
Standard Form of Agreement Between Owner and Design-Builder








EXHIBIT 10.1


MASTER AGREEMENT made as of the 23rd day of October in the year 2017
(In words, indicate day, month and year.)


BETWEEN the Owner: FARMER BROS CO.


and the Design-Builder: THE HASKELL COMPANY:




1.
The Projects governed by this Master Agreement (“Agreement”) shall be several,
separate increases in production capacity at Owner’s corporate headquarters and
production facility, located at the northwest corner of Ashmore Lane and S.H.
114, Northlake, Texas 76262. Each Project shall be identified and agreed to, in
writing, by execution of a Task Order to this Agreement, as set forth in more
detail, below.

2.
On or about September 21, 2015 Owner and Haskell executed a Standard Form of
Agreement Between Owner and Design-Builder, AIA Document A141-2014 for the
design and construction of the initial Industrial Design-Build project (“Initial
IDB Agreement”). The Initial IDB Agreement shall remain in full force and
effect, and nothing about this Agreement shall act to modify or supersede the
Initial IDB Agreement.

3.
Owner may retain Haskell, by separate contract, to provide preliminary
industrial design work for a new Project, and/or Owner may retain Haskell to
perform specialized industrial design and construction work for a new Project,
by virtue of executing a Task Order to this Agreement, as set forth in more
detail, below (collectively, the “IDB Work”). Pursuant to this Agreement,
Haskell will provide IDB Work for the Project. Notwithstanding anything in this
Agreement to the contrary, the scope of Haskell’s IDB Work shall be governed by
and limited to the scopes of IDB Work contained in a Task Order to this
Agreement, or in a Modification as contemplated below.

4.
Subject to the foregoing sentence and the requirements of a Specific Project,
the Project Work shall have the following phases which, in accordance with the
Project schedules as agreed to by the parties, may overlap. These phases shall
have their ordinary industry meaning, unless specifically defined herein:

a.
Program Phase.

b.
Schematic Design Phase.

c.
Design Development.

d.
Industrial Design Phase: The Industrial Design Phase of the Project will
generally consist of the professional design services related to the IDB Work.

e.
Industrial Construction Phase: The Industrial Construction Phase is the
prosecution of the IDB Work of the Project.



The Owner and Haskell agree as follows:


ARTICLE 1   GENERAL PROVISIONS


§ 1.1 Use of this Agreement. Owner and Haskell anticipate this Agreement being
used as the Master Agreement for several different, future IDB Projects. Owner
makes no warranties or representations to Haskell regarding the volume or number
of potential additional Projects. Such additional Projects shall be authorized
by virtue of execution by the parties of Task Orders to this Agreement, which
address at a minimum the following Project specific issues:
.1 Project specific scope of IDB Services Development and Agreement;


.2 Project specific Budget Development and Agreement;


ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
1




--------------------------------------------------------------------------------







.3 Project specific scope of IDB coordination Development and Agreement;


.4 Project specific IDB Work Contract Schedule Development and Agreement; and


.5 Project specific contract term modification.




§ 1.2 Industrial Design-Build Work. Subject and limited to the scope of IDB Work
identified in any Project Task Order to this Agreement, Haskell shall perform
the scope of its IDB Work as required by the Industrial Design-Build Documents,
including procuring and furnishing all material, equipment, tools, and providing
all labor, supervision and coordination necessary to complete the IDB Work
described in the Industrial Design-Build Documents. The term “Industrial Design
Services” means all of Haskell’s professional services related to the IDB Work
required by the Industrial Design-Build Documents to be performed by licensed
design professionals. The term “Industrial Construction Services” means all
Haskell’s construction and other non-professional services related to the IDB
Work required by the Industrial Design-Build Documents.


§ 1.3 Industrial Design Services. Subject and limited to the scope of IDB Work
identified in any Project Task Order to this Agreement, Haskell shall provide
the Industrial Design Services in a manner consistent with the professional
skill and care ordinarily provided by licensed design professionals practicing
in the same or similar locality under the same or similar circumstances. Haskell
shall perform its Industrial Design Services expeditiously and in accordance
with all Applicable Law. Haskell shall, pursuant to the terms and conditions of
this Agreement, procure and provide all licensed design professional services
necessary for completion of the Industrial Design Services, unless such services
are specifically identified in writing in the Industrial Design-Build Documents
as being provided by the Owner. To the extent any Design Service is not
self-performed by Haskell, Haskell shall retain such third party consultant
(“Consultant”) pursuant to a separate professional design services agreement
(“Consultant Agreement”). The Consultant Agreement shall adopt the terms and
conditions of this Agreement and any Project Task Order by reference, and
include all appropriate protections, including but not limited to indemnities
and insurance coverages as required herein or as appropriate given the services
to be performed by the Consultant. Haskell agrees to obtain Owner’s written
consent prior to the retention of any Consultant, which approval shall not be
unreasonably withheld. Haskell shall also obtain Owner’s prior written consent
to the form of any Consultant Agreement which has a contract value over $100,000
or which relates to services which are material to the IDB Work Industrial
Design Services, including without limitation, any Consultant Agreement with any
racking Consultant.
Haskell shall have the affirmative obligation to coordinate all Industrial
Design Services with Owner and Owner’s other professionals or contractors on all
Industrial Design Services which are part of the IDB Work and the resulting
Instruments of Service prepared for the IDB Work of the Project (provided that
Haskell shall not be responsible for any errors or omissions of any of Owner’s
other professionals or contractors, or delays caused by such other professionals
or contractors). Nothing in this section shall be construed as an obligation of
Haskell to affirmatively coordinate any of the IDB Work with the Owner’s
contractors. Instead, Haskell shall be obligated to cooperate and participate in
efforts to coordinate the IDB Work with work performed by Owner’s contractors as
described in Section 1.4 below, subject to the scope of IDB Work identified in
any Project Task Order
§ 1.4 Alternative Designs. All of Haskell’s Industrial Design Services, as
described below, shall consider possible alternative approaches to design and
construction of the Project and include Haskell’s recommendations, if any, with
regard to accelerated or fast-track scheduling, procurement, or phased
construction, and shall consider cost information, constructability, and
procurement and construction scheduling issues.




ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
2




--------------------------------------------------------------------------------





§ 1.5 Owner’s Criteria. If the owner’s criteria which relates to the IDB Work
provided by Owner to Haskell and agreed upon by Haskell and Owner in a Project
Task Order (“Owner’s Criteria”) conflicts with applicable laws, statutes,
ordinances, codes, rules and regulations, or lawful orders of public
authorities, Haskell shall notify the Owner of the conflict.


§ 1.6 Industrial Construction Services. Subject and limited to the scope of IDB
Work identified in any Project Task Order to this Agreement, Haskell shall be
solely responsible, as described below, for all Industrial Construction Services
necessary for timely completion of the construction of the IDB Work of the
Project, and administration of the Contract Documents as they relate to the IDB
Work.


§ 1.7 [Intentionally Deleted.]


§ 1.8 Document Protocols. If the Owner and Haskell intend to transmit
Instruments of Service or any other information or documentation in digital
form, they shall endeavor to establish necessary protocols governing such
transmissions. Unless otherwise agreed, the parties will use AIA Document
E203™–2013 to establish the protocols for the development, use, transmission,
and exchange of digital data and building information modeling.


§ 1.9 [Intentionally Deleted.]


§ 1.10 Project Team.


.1 The Owner identifies the following Owner’s Authorized Representative:


.2 The Owner identifies the following Owner’s Project Representative:


.3 Haskell identifies the following Haskell’s Authorized Representative:


.4 Neither the Owner’s nor Haskell’s Authorized Representative shall be changed
without ten days’ written notice to the other party.


§ 1.11  Binding Dispute Resolution. For any Claim subject to, but not resolved
by, mediation pursuant to Section 13.3, the method of binding dispute resolution
shall be the following:
Haskell


[ « » ]
Arbitration



[ « X » ]
Litigation in a court of competent jurisdiction



[ « » ]
Other: (Specify)



§ 1.12  Definitions.


.1 Industrial Design-Build Documents. The Industrial Design-Build Documents
consist of this Agreement between Owner and Haskell and its attached Exhibits
(the “Agreement”); other documents listed in this Agreement; and Modifications
issued after execution of this Agreement. A Modification is (1) a written
amendment to this Agreement signed by both parties, (2) a Project Task Order, or
(3) a Change Directive to a Project Task Order.




ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
3




--------------------------------------------------------------------------------





.2 The Contract. The Industrial Design-Build Documents are the “Contract
Documents” for this Project, and form the Contract between Owner and Haskell.
The Contract represents the entire and integrated agreement between the parties
and, with the exception of the Initial IDB Agreement, supersedes prior
negotiations, representations or agreements, either written or oral. The
Contract may be amended or modified only by a Modification. The Industrial
Design-Build Documents shall not be construed to create a contractual
relationship of any kind between any persons or entities other than the Owner
and Haskell. Owner and Haskell agree that there are no third party beneficiaries
of this Agreement.


.3 Instruments of Service. Instruments of Service are representations, in any
medium of expression now known or later developed, of the tangible and
intangible creative work for use on a Project performed by or on behalf of
Haskell as part of the Industrial Design Services, or by Owner’s other
consultants, if any (provided, however, that Haskell is not responsible for any
Instruments of Service prepared by Owner’s other designers, architects,
engineers or other consultants). Instruments of Service may include, without
limitation, studies, surveys, models, sketches, drawings, specifications,
digital models and other similar materials.


.4 Submittal. A Submittal is any submission to the Owner for review and approval
demonstrating how Haskell proposes to conform its Work to the Industrial
Design-Build Documents. Subject and limited to the scope of IDB Work identified
in any Project Task Order to this Agreement, Haskell shall prepare and submit
Submittals to demonstrate how it proposes to conform to the Industrial
Design-Build Documents for those portions of the IDB Work for which the
Industrial Design-Build Documents require Submittals. Submittals include, but
are not limited to, shop drawings, product data, and samples. Submittals are not
Industrial Design-Build Documents unless incorporated into a Modification.


.5 Owner. The Owner is the person or entity identified as such in the Agreement
and is referred to throughout the Industrial Design-Build Documents as if
singular in number. The term “Owner” means the Owner or the Owner’s Authorized
Representative or Owner’s Project Representative (any of which shall have the
power to bind Owner to the extent there is more than one Owner’s Representative
at any time).


.6 Haskell. Haskell is the person or entity identified as such in the Agreement
and is referred to throughout the Industrial Design-Build Documents as if
singular in number. The term “Haskell” means Haskell or Haskell’s Authorized
Representative.


.7 Consultant. A Consultant is a person or entity providing professional
services for Haskell for all or a portion of the IDB Work, and is referred to
throughout the Industrial Design-Build Documents as if singular in number. To
the extent required by the relevant jurisdiction, the Consultant shall be
lawfully licensed to provide the required professional services.


.8 Contractor. A Contractor is a person or entity performing all or a portion of
the construction, required in connection with the IDB Work, for Haskell. The
Contractor shall be lawfully licensed, if required in the jurisdiction where the
Project is located. The Contractor is referred to throughout the Industrial
Design-Build Documents as if singular in number and means a Contractor or an
authorized representative of the Contractor.


.9 Confidential Information. Confidential Information is information containing
confidential or business proprietary information that is clearly marked as
“confidential.”


.10 Contract Time. Unless otherwise provided, Contract Time is the period of
time, including authorized adjustments, as set forth in a Project Task Order for
performance of the IDB Work of a Specific Project.




ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
4




--------------------------------------------------------------------------------





.11 Day. The term “day” as used in the Design-Build Documents shall mean
calendar day unless otherwise specifically defined.


.12 IDB Work Contract Schedule. The IDB Work Contract Schedule shall be a
critical path method Schedule for the IDB Work of the Construction Document,
Industrial Design and Industrial Construction Phases of a Project Task Order.


.13 Agreement. Agreement shall means this Agreement and any Modifications to it.


.14 Project Schedule. In the event Owner will have other contractors working on
a Specific Project, Owner shall identify a Project Schedule, which shall be a
critical path method schedule which includes the IDB Work Contract Schedule and
the work contract schedule for Owner’s other contractors. Haskell is not
responsible for any work contract schedule and shall be entitled to an
adjustment of the Contract Time for any delays in the IDB Work caused by delays
or interference related to the work performed by Owner’s other contractors.    


.15 Contract Sum. The Contract Sum is the amount to be paid to Haskell for
performance of the IDB Work of a Project Task Order. The Contract sum shall be
the total of the amounts set forth in this Agreement, in a Project Task Order,
or in any Modifications to this Agreement or a Task Order.


.16 Project Task Order. A Project Task Order shall be a Change Order to this
Agreement, which serves as the inception for the provision of IDB Services for a
specific new Project identified therein. At a minimum, a Project Task Order
shall address the items set forth in § 1.1 above.


.17 Specific Project or Project. A Specific Project or a Project shall be a
specific Project for the provision of IDB Services by Haskell to Owner, all as
identified in a Project Task Order


§ 1.13 Certifications. Upon the Owner’s written request, Haskell shall and
furnish to the Owner certifications with respect to the documents and services
provided by it or its Consultants, and Contractors (a) that, to the best of
their knowledge, information and belief, the documents or services to which the
certifications relate (i) are consistent with the Industrial Design-Build
Documents, except to the extent specifically identified in the certificate, and
(ii) comply with applicable laws, statutes, ordinances, codes, rules and
regulations, or lawful orders of public authorities governing the design of the
Project; and (b) that the Owner shall be entitled to rely upon the accuracy of
the representations and statements contained in the certifications. Haskell’s
Consultants, and Contractors shall not be required to execute certificates or
consents that would require knowledge, services or responsibilities beyond the
scope of their services.


ARTICLE 2 IDB WORK FOR THE INDUSTRIAL DESIGN, PROJECT TURNOVER AND INDUSTRIAL
PHASES OF A PROJECT.
§ 2.1  Owner may, at its sole discretion, request Haskell provide one or more
proposals (a “Proposal”) to Owner to perform IDB Work on a lump sum basis, or a
cost plus a fee with or without a guaranteed maximum price (“GMP”), as set forth
in more detail below. If acceptable, Haskell and Owner shall enter into a
Project Task Order, which addresses the scope of the IDB Work for the Phases of
the IDB Work of the Specific Project. Any Project Task Order shall adopt the
terms and conditions of this Agreement as if included in its entirety, therein.


§ 2.2 Within 20 days of the Owner’s written request, Haskell shall present any
Proposal requested pursuant to Section 2.1 above to Owner for Haskell’s
performance of the IDB Work for the Phases of the IDB Work of a Specific
Project.
§ 2.3 In exchange for payment by Owner to Haskell of the Contract Sum described
in a Project Task Order contemplated above, in a manner consistent with the §
8.5 below, Haskell shall (i) complete the IDB Work described in any Project Task
Order in accordance with the terms and conditions of the Industrial Design-Build
Documents, and the Contract,


ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
5




--------------------------------------------------------------------------------





including this Agreement, and (ii) comply with any Project Schedule and Contract
Time set forth in any Task Orders, subject to any adjustments set forth in the
Industrial Design-Build Documents.
§ 2.4 Guaranteed Maximum Price Costs. If applicable, a Project Task Order shall
define the Guaranteed Maximum Price (“GMP”) and the guaranteed maximum price
costs. If not practical at the time of issuance of a Project Task Order, the
Parties agree, if it is so desired and when it becomes practical, to execute a
Change Order to a Project Task Order to set forth and define a GMP.
§ 2.5 Any Project Task Order for Industrial Construction Services shall
identify, in line item detail, the costs and risks to be borne by Haskell in
performance of the Industrial Construction Services. Any Project Task Order for
Industrial Construction Services may define standards for the installation of
such improvements, such as definitions of mechanical completion and commercial
operation of the industrial equipment described in the Project Task Order. Any
such Project Task Order may also define payment schedules and retainage
provisions, which may be based in part on mechanical completion or commercial
operation.
§ 2.6 As part of any Project Task Order, or any Change Order to a Task Order,
adding Industrial Construction Services, the parties shall attach the IDB Work
Contract Schedule, which both parties agree sets forth contractual performance
related deadlines relating to the IDB Work described therein. The IDB Work
Contract Schedule shall be an Industrial Design-Build Document and part of the
Contract. The IDB Work Contract Schedule shall be prepared pursuant to the
critical path method and include the interim milestones, durations, and material
dates in relation to the prosecution of the IDB Work of the Project on a IDB
Work Package basis, including but not limited to:


.1 milestones for commencement and completion of all Industrial Design Services
broken out pursuant to the applicable IDB Work Packages;
.2 milestones for commencement and completion of all Industrial Construction
Services, broken out pursuant to the applicable IDB Work Packages;
.3 the IDB Work portion of the Project’s Turnover Phase, if applicable;
.4 a schedule for the processing of shop drawings, product data and samples;
.5 dates of Substantial and Final Completion of the IDB Work of the Project;
.6 chart of activities;
.7 schedule of activities by major IDB Work portion of the Project element;
.8 activities listed by early start date for each major IDB Work portion of the
Project element;
.9 a schedule of production of Task Order deliverables and other IDB Work
required for the award of contracts to Owner’s other contractors or consultants,
if any; and
.10 a listing of all long-lead-time items and a schedule for the acquisition and
delivery of such items.
§ 2.7 The IDB Work Contract Schedule shall also take into consideration such
matters as Industrial Design Services, Owner-related review and approvals, and
review by Governmental Authorities, subject to the terms of this Agreement.


ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
6




--------------------------------------------------------------------------------





§ 2.8 Haskell and Owner agree no publication of “look-ahead” schedules, update
schedules or similar which reflect actual schedule conditions on a Specific
Project shall act to extend any milestone, date or deadlines for performance
whether interim or final as contained in an IDB Contract Schedule.
§ 2.9 Costs and any other part of the Contract Sum may be set forth in a Task
Order.


§ 2.10 Records relating to Guaranteed Maximum Costs shall be available to the
Owner at mutually convenient times for a period of two years following
termination of this Project Task Order.


ARTICLE 3
GENERAL REQUIREMENTS OF THE WORK OF THE INDUSTRIAL DESIGN-BUILD CONTRACT


§ 3.1  Haskell shall comply with any applicable licensing requirements in the
jurisdiction where a Project is located.


§ 3.2 Haskell shall perform the IDB Work in accordance with the Industrial
Design-Build Documents, and the Contract. Subject to the terms of the Industrial
Design-Build Documents, Haskell shall not be relieved of the obligation to
perform the IDB Work in accordance with the Industrial Design-Build Documents by
the activities, tests, inspections or approvals of the Owner. Haskell shall
supervise and direct the IDB Work, using the skill and attention that would be
expected of a reasonable designer and contractor performing similar work in the
Project location. Haskell shall be solely responsible for, and have control
over, construction means, methods, techniques, sequences and procedures, and for
coordinating all portions of the IDB Work under the Agreement, unless the
Industrial Design-Build Documents give other specific instructions concerning
these matters.


§ 3.3 Haskell shall perform the IDB Work in compliance with applicable laws,
statutes, ordinances, codes, rules and regulations, or lawful orders of public
authorities. If Haskell performs IDB Work contrary to applicable laws, statutes,
ordinances, codes, rules and regulations, and lawful orders of public
authorities, Haskell shall assume responsibility for such IDB Work and shall
bear the costs attributable to correction.


§ 3.4 Neither Haskell nor any Contractor or Consultant shall be obligated to
perform any act which they believe will violate any applicable laws, statutes,
ordinances, codes, rules and regulations, or lawful orders of public
authorities. If Haskell determines that implementation of any instruction
received from the Owner, including those in the Owner’s Criteria, would cause a
violation of any applicable laws, statutes, ordinances, codes, rules and
regulations, or lawful orders of public authorities, Haskell shall notify the
Owner in writing. Upon verification by the Owner that a change to the Owner’s
Criteria is required to remedy the violation, the Owner and Haskell shall
execute a Modification.


§ 3.5 Haskell shall be responsible to the Owner for acts and omissions of
Haskell’s employees, Consultants Contractors, their agents and employees, and
other persons or entities performing portions of the IDB Work and for whom
Haskell is legally responsible.


§ 3.6 General Consultation. Haskell shall schedule and conduct periodic meetings
with the Owner to review matters such as procedures, progress, coordination, and
scheduling of the IDB Work.


§ 3.7 When applicable law requires that services be performed by licensed
professionals, Haskell shall provide those services through qualified, licensed
professionals. The Owner understands and agrees that the services of Haskell’s
Consultants are performed in the sole interest of, and for the exclusive benefit
of, Haskell.


§ 3.8 To the extent specifically required in a Task Order to this Agreement,
Haskell, with the assistance of the Owner, shall prepare and file documents
required to obtain necessary approvals of governmental authorities having
jurisdiction over the Project.


ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
7




--------------------------------------------------------------------------------







§ 3.9 To the extent specifically provided in the Industrial Design-Build
Documents as Haskell’s responsibility, Haskell shall secure and pay for the
permits, fees, licenses, and inspections by government agencies, necessary for
proper execution of the IDB Work and Substantial Completion of the IDB Work of
the Project.


§ 3.10  Progress Reports. Haskell shall keep the Owner informed of the progress
and quality of the IDB Work. On a monthly basis, or otherwise as agreed to by
the Owner and Haskell, Haskell shall submit written progress reports to the
Owner, showing estimated percentages of completion and other information
identified below:


.1 IDB Work completed for the period;


.2 IDB Work Contract Schedule Status;


.3 Submittal schedule and status report, including a summary of outstanding
Submittals;


.4 Responses to requests for information to be provided by the Owner;


.5 Approved Change Orders and Change Directives;


.6 Pending Change Order and Change Directive status reports;


.7 Tests and inspection reports;


.8 Status report of IDB Work rejected by the Owner;


.9 Status of Claims previously submitted in accordance with Article 13;


.10 Cumulative total of the Cost of the IDB Work to date including Haskell’s
compensation and
reimbursable expenses, if any;


.11 Current Project cash-flow and forecast reports;


.12 Haskell’s work force report;


.13 Equipment utilization report; and


.14 Cost summary, comparing actual costs to updated cost estimates;


.15 Additional information as agreed to by the Owner and Haskell.


§ 3.11 IDB Budget. Owner may provide Haskell with Owner’s budget requirements
for a Specific Project as Haskell proceeds with the Industrial Design Services,
and Haskell shall consider such budget requirements in Haskell’s performance of
the Industrial Design Services by recommending designs in line with Owner’s
budget. Prior to Owner entering into Task Orders, Owner may request that Haskell
provide Owner with rough order of magnitude estimates for portions of the IDB
Work, which shall be provided by Haskell without responsibility for such
estimates (unless such estimates are subsequently agreed upon by Haskell and
incorporated in a lump sum or GMP in a Project Task Order). Any work by Haskell
to provide such estimates shall be paid by Owner to Haskell and Owner at such
amounts


ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
8




--------------------------------------------------------------------------------





as Haskell and Owner may agree upon. If the parties enter into a Task Order
adding IDB Work, Haskell shall prepare for Owner’s review and approval the
following IDB Work deliverable:


.1 To the extent a Project Task Order includes a GMP, the GMP shall be the
budget for the performance of the IDB Work, current as of the date of
publication. The IDB Budget shall be in a form consistent with the AIA G702
Payment Application Schedule of Values attached to the Project Task Order adding
the IDB Work to this Agreement;
.2 The IDB Budget shall use the Construction Specification Institute (“CSI”)
numbering and division system;
.3 The IDB Budget shall identify all costs of the IDB Work, including
contingency line item amounts agreed upon in the Task Order. Specific portions
of the IDB Work shall be segregated by Haskell utilizing the CSI numbering and
division system (“IDB Work Packages”). The purpose of the IDB Work Packages is
to allow logically connected Industrial Design Services and Industrial
Construction Services to proceed discretely and separately from other design
services or Industrial Construction Services through the applicable design
phases, and to be constructed when permitted by the applicable Government
Authority.
§ 3.12 Construction Documents prepared by Haskell as part of the Industrial
Design Services shall include or be included with the following: (i) the
engineer of record (or other design professional’s) seal thereon, as the drafter
of such drawings and specifications, and (ii) a written certification stating
that to the best of Haskell’s or the preparer’s knowledge, the Construction
Documents conform to Contract Documents for the IDB portion of a Project.
§ 3.13 Haskell’s Submittals.
.1 Prior to submission of any Submittals, Haskell shall include as part of the
IDB Contract Schedule a schedule for all of its Submittals. The Submittal
portion of the IDB Work Contract Schedule shall allow the Owner reasonable time
to review Submittals.
.2 By providing Submittals Haskell represents to the Owner that it has (i)
reviewed and approved them, (ii) determined and verified materials, field
measurements and field construction criteria related thereto, or will do so and
(ii) checked and coordinated the information contained within such Submittals
with the requirements of the IDB Work and of the Industrial Design-Build
Documents.
.3 Haskell shall perform no portion of the IDB Work for which the Industrial
Design-Build Documents require Submittals until the Owner has approved the
respective Submittal. Any delay in approval by Owner which affects the critical
path of a IDB Work Contract Schedule shall entitle Haskell to an equitable
adjustment to the Contract Time and Contract Sum.
.4 The IDB Work shall be in accordance with approved Submittals except that
Haskell shall not be relieved of its responsibility to perform the IDB Work
consistent with the requirements of the Industrial Design-Build Documents. The
IDB Work may deviate from the Industrial Design-Build Documents only if Haskell
has notified the Owner in writing of a deviation from the Industrial
Design-Build Documents at the time of the Submittal and a Modification is
executed authorizing the identified deviation. Haskell shall not be relieved of
responsibility for errors or omissions in Submittals by the Owner’s approval of
the Submittals.
.5 All professional design services or certifications to be provided by Haskell
as part of its Industrial Construction Services, including all drawings,
calculations, specifications, certifications, shop drawings and other
Submittals, shall contain the signature and seal of the licensed design
professional preparing them.


ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
9




--------------------------------------------------------------------------------





Submittals related to the IDB Work designed or certified by the licensed design
professionals, if prepared by Haskell’s Consultants, shall bear the licensed
design professional’s written approval. The Owner, and its consultants, shall be
entitled to rely upon the adequacy, accuracy and completeness of the services,
certifications or approvals performed by such design professionals.
§ 3.14 Approval of Haskell’s Instruments of Service.
.1 The Owner shall have the right to approve, and shall have absolute discretion
with respect to, each Instrument of Service, report, comment or other
deliverable provided by Haskell pursuant to this Agreement. The Owner may
withhold its approval if Owner’s lender’s approval is required and Owner has not
obtained such approval (subject to Haskell’s right to claim an extension in the
Contract Time and an increase in the Contract Sum for delays).
.2 Within seven (7) Business Days after receipt of the Instrument of Service,
report, comment or other deliverable for review, the Owner shall deliver to
Haskell any objections it has noted regarding that Instrument of Service,
report, comment or other deliverable. The Owner’s objections shall be limited to
issues in the Instrument of Service, report, comment or other deliverable that
are not consistent with either the Owner’s Criteria or the previous Instrument
of Service, report, comment or other deliverable as approved by Owner.
.3 In the event Haskell does not receive the comments, objections, or advice of
the Owner within the seven (7) Business Days required in § 3.14.2, Haskell shall
provide Owner written Notice describing with specificity the comments,
objections or advice of Owner that is required to be delivered by Owner to
Haskell. Each day after such Notice shall be considered a Permitted Delay
entitling Haskell to an extension of the Contract Time in an amount equal to the
total number of days until Owner’s comments, objections or advice are received.
If Owner comments on matters which Owner failed to previously comment upon, then
Haskell shall be entitled to an extension of the Contract Time for delays
associated therewith, but Haskell acknowledges and agrees that, in the event the
Instrument of Service, report, comment or other deliverable submitted for
approval includes detail or items not specifically addressed in the previous
Instrument of Service, report, comment or other deliverable approved by Owner,
or gives further information regarding prior approved Instrument of Service,
report, comment or other deliverable (such as details of integration) that
reasonably affect the prior approval, Owner shall have reasonable discretion to
approve or disapprove of such items.
§ 3.15 Correction of Instruments of Service.
.1 Promptly upon completion of corrections to the Instrument of Service, report,
comment or other deliverable in response to the Owner’s objections, Haskell
shall deliver, in a time frame which does not materially delay the applicable
Project Schedule, a corrected Instrument of Service, report, comment or other
deliverable to the Owner, which will “cloud” or note any changes from the
previous version of the Instrument of Service, report, comment or other
deliverable.
.2 The process and timeframe for the Owner to review and approve the corrections
to the Instrument of Service, report, comment or other deliverable shall be the
same as that outlined in § 3.14 above for approving Instrument of Service,
report, comment or other deliverable.
.3 The foregoing process shall continue until an Instrument of Service, report,
comment or other deliverable either (i) no longer requires corrections and has
been approved by the Owner or (ii) has not been objected to by the Owner as not
conforming to the Owner’s Criteria or the previous Instrument of Service,
report, comment or other deliverable, thereby becoming an “Approved Instrument
of Service, report, comment or other


ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
10




--------------------------------------------------------------------------------





deliverable.” This process shall be undertaken at each design phase until,
ultimately, there is a final set of “for construction” drawings and
specifications setting forth in detail the requirements of construction of the
Work (the “Construction Documents”). However, any Approved Construction
Documents which have been approved and permitted by the required Governmental
Authority (“Permitted Construction Documents”) shall not be subject to further
review unless such Permitted Construction Documents fail to comply with
Applicable Law or are subjected to a Change Order, in which case the provisions
of this Agreement governing Change Orders shall control.
.4 The parties acknowledge that certain Instruments of Service, report, comment
or other deliverable may be submitted to the approval process at the same time
as such Instrument of Service, report, comment or other deliverable are
submitted for Governmental Authority approvals, and that any approval by the
Owner of an Instrument of Service, report, comment or other deliverable shall be
deemed conditioned upon being subject to further review and approval of such
Instrument of Service, report, comment or other deliverable if changes are
required by Governmental Authorities.
.5 In the event the Owner and Haskell cannot resolve a dispute regarding the
Instrument of Service, report, comment or other deliverable, either party may
cause such dispute to be resolved in accordance with the Claims process set
forth in Article 13 of this Agreement.
§ 3.16 Notification if Instrument of Service, Report, Comment or other
Deliverable Does Not Comply With Owner’s Criteria. If Haskell becomes aware that
an Approved Instrument of Service, report, comment or other deliverable (up to
and including the Construction Documents) does not comply with the Owner’s
Criteria or the Contract Documents, Haskell shall promptly notify the Owner, and
provide the Owner with suggestions regarding changes and/or amendments to the
Approved Instrument of Service, report, comment or other deliverable to remedy
such noncompliance. No such disclosure shall relieve Haskell from its
obligations under this Agreement.
§ 3.17 Contingent Assignment of Agreements.
.1 Each Consultant or Contractor agreement for a portion of the IDB Work is
assigned by Haskell to the Owner, subject to the terms thereof and provided
that:
.i assignment is effective only after termination of this Agreement by Owner for
cause, pursuant to § 12.2.2, or after Project Final Completion, and then only
for those agreements that the Owner accepts by written notification to Haskell
and its Consultants or Contractors whose agreements are accepted for assignment.
.ii [Intentionally Deleted]
.iii When the Owner accepts the assignment of an agreement, the Owner assumes
Haskell’s rights and obligations under the agreement.
.iv Upon such assignment, if the IDB Work has been suspended for more than 30
days, the compensation under the assigned agreement shall be equitably adjusted
for increases in cost resulting from the suspension and as otherwise may be
provided in the assigned agreement.
v. Upon such assignment to the Owner under this §3.17, the Owner may further
assign the agreement to a successor design-builder or other entity. If the Owner
assigns the agreement to a successor


ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
11




--------------------------------------------------------------------------------





design-builder or other entity, the Owner shall nevertheless remain legally
responsible for all of the successor design-builder or other entity’s
obligations under the agreement.
.2 Haskell warrants and represents to Owner that it will use good faith efforts
to allow no clause in any contract between it and its Consultants or Contractors
which acts in any way to frustrate or prevent the intended purpose or outcome of
this § 3.17.
§ 3.18 Haskell shall be responsible for inspection of portions of IDB Work
already performed to determine that such portions are in proper condition to
receive subsequent IDB Work.
§ 3.19 Labor and Materials.
.1 Unless otherwise provided in the Industrial Design-Build Documents, Haskell
shall provide and pay for labor, materials, equipment, tools, construction
equipment and machinery, water, heat, utilities, transportation, and other
facilities and services, necessary for proper execution and completion of the
IDB Work, whether temporary or permanent, and whether or not incorporated or to
be incorporated in the IDB Work.
.2 When a material or system is specified in the Industrial Design-Build
Documents, Haskell may make substitutions only in accordance with Section 3.12.
.3 Haskell shall enforce strict discipline and good order among Haskell’s
employees and other persons carrying out the Work. Haskell shall not permit
employment of unfit persons or persons not properly skilled in tasks assigned to
them.
§ 3.20 Concealed or Unknown Conditions. If Haskell encounters conditions at the
site that are (i) subsurface or otherwise concealed physical conditions that
differ materially from those indicated in the Industrial Design-build Documents
or (ii) unknown physical conditions of an unusual nature that differ materially
from those ordinarily found to exist and generally recognized as inherent in
construction activities of the character provided for in the Industrial
Design-Build Documents, Haskell shall promptly provide notice to the Owner
before conditions are disturbed and in no event later than 21 days after
observance of the conditions. The Owner shall promptly investigate such
conditions and if they do differ materially as provided above and cause an
increase or decrease in Haskell’s cost of, or time required for, performance of
any part of the Work, Haskell shall be entitled to an equitable adjustment in
the Contract Sum or Contract Time, or both. If the Owner believes that the
conditions at the site are not materially different from those indicated in the
Industrial Design-Build Documents or Design-Build Documents and that no change
in the terms of the Contract is justified, the Owner shall promptly notify
Haskell in writing, stating the reasons and Haskell may make a Claim therefor as
provided in Article 13.
§ 3.21 Allowances. Haskell shall include in the Contract Sum in any Task Order
adding any IDB Work to this Agreement, any allowances stated in the Industrial
Design-Build Documents. Items covered by allowances shall be supplied for such
amounts, and by such persons or entities as the Owner may direct, but Haskell
shall not be required to employ persons or entities to whom Haskell has
reasonable objection. Unless otherwise provided in the Industrial Design-Build
Documents:
.1 allowances shall cover the cost to Haskell of materials and equipment
delivered at the site, costs for transportation to and unloading and handling at
the site, labor and installation costs and all required taxes and insurance,
less applicable trade discounts;


ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
12




--------------------------------------------------------------------------------





.2 Haskell’s, overhead, profit, and other expenses contemplated for stated
allowance amounts, shall be included in the Contract Sum but not in the
allowances; and
.3 Subject to any Task Order, whenever costs are more than or less than
allowances, the Contract Sum shall be adjusted accordingly by Change Order. The
amount of the Change Order shall reflect (i) the difference between actual costs
and the allowances under § 3.21.1 and (ii) changes in Haskell’s costs under §
3.21.2.
§ 3.22 The Owner shall make selections of materials and equipment with
reasonable promptness for allowances requiring Owner selection.
§ 3.23 Key Personnel, Contractors and Suppliers.
.1 Haskell shall not employ personnel, or contract with Consultants, Contractors
or suppliers to whom the Owner has made reasonable and timely objection. Haskell
shall not be required to contract with anyone to whom Haskell has made
reasonable and timely objection.
.2 If Haskell changes any of its personnel, or its Consultants personnel,
Contractors or suppliers identified in this Agreement or any Task Order, Haskell
shall notify the Owner and provide the name and qualifications of the new
personnel, Consultant, Contractor or supplier. The Owner may reply within 14
days to Haskell in writing, stating (i) whether the Owner has reasonable
objection to the proposed personnel, Consultant, Contractor or supplier or (ii)
that the Owner requires additional time to review. Failure of the Owner to reply
within the 14-day period shall constitute notice of no reasonable objection.
.3 Except for those persons or entities already identified or required in any
Project Task Order to this Agreement adding IDB Work, Haskell, as soon as
practicable after execution of such Task Order, shall furnish in writing to the
Owner the names of persons or entities (including those who are to furnish
materials or equipment fabricated to a special design) proposed for each
principal portion of the IDB Work. The Owner may reply within 7 days to Haskell
in writing stating (i) whether the Owner has reasonable objection to any such
proposed person or entity or (ii) that the Owner requires additional time for
review. Failure of the Owner to reply within the 7 day period shall constitute
notice of no reasonable objection.
.4 If the Owner has reasonable objection to a person or entity proposed by
Haskell, Haskell shall propose another to whom the Owner has no reasonable
objection. If the rejected person or entity was reasonably capable of performing
the IDB Work, the Contract Sum and Contract Time shall be increased or decreased
by the difference, if any, occasioned by such change, and an appropriate Change
Order shall be issued before commencement of the substitute person or entity’s
Work. However, no increase in the Contract Sum or Contract Time shall be allowed
for such change unless Haskell has acted promptly and responsively in submitting
names as required.
§ 3.24 Documents and Submittals at the Site. Haskell shall maintain at the site
for the Owner one copy of the Industrial Design-Build Documents and a current
set of the Construction Documents, in good order and marked currently to
indicate field changes and selections made during construction, and one copy of
approved Submittals. Haskell shall deliver these items to the Owner in
accordance with Section 7.1.5 as a record of the IDB Work as constructed.
§ 3.25 Use of Site. Haskell shall confine operations at the site to areas
permitted by applicable laws, statutes, ordinances, codes, rules and
regulations, lawful orders of public authorities, and the Industrial
Design-Build Documents, and shall not unreasonably encumber the site with
materials or equipment.


ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
13




--------------------------------------------------------------------------------





§ 3.26 Cutting and Patching. Haskell shall not cut, patch or otherwise alter
fully or partially completed construction by the Owner except with written
consent of the Owner such consent shall not be unreasonably withheld. If Owner
needs to cut, patch or otherwise alter completed IDB Work, Haskell shall not
unreasonably withhold from the Owner Haskell’s consent to cutting or otherwise
altering the IDB Work.
§ 3.27 Cleaning Up. Haskell shall keep the premises and surrounding area free
from accumulation of waste materials or rubbish caused by operations under the
Contract. At completion of the IDB Work, Haskell shall remove waste materials,
rubbish, Haskell’s tools, construction equipment, machinery and surplus
materials from and about the Project. If Haskell fails to clean up as provided
in the Industrial Design-Build Documents, the Owner may do so and Owner shall be
entitled to reimbursement from Haskell.
§ 3.28 Access to Work. Haskell shall provide the Owner, and Owner’s other
contractors and consultants access to the IDB Work in preparation and progress
wherever located so long as such access does not unreasonably interfere with
Haskell’s IDB Work, provided that Haskell has complied with the obligation for
coordination as described in § 1.1. Haskell shall notify the Owner regarding
Project safety criteria and programs, which the Owner, Owner’s other
consultants, shall comply with while at the site.
§ 3.29 Owner’s Right to Perform Construction and to Award Separate Contracts.
.1 The Owner reserves the right to perform construction or operations related to
the Project with the, Owner’s own forces, or other forces contracted by Owner;
and to award separate contracts in connection with other portions of the
Project, or other construction or operations on the Project site, under terms
and conditions reasonably similar to this Agreement, including those terms and
conditions related to insurance and waiver of subrogation. The Owner shall
notify Haskell promptly after execution of any separate contract. Haskell shall
have a Claim against Owner for an adjustment in the Contract Time and Contract
Sum arising from any delay or impact caused by the Owner, or a lack of
coordination of the IDB Work not caused by Haskell. If Haskell claims that delay
or additional cost is involved because of such action by the Owner, Haskell may
make a Claim as provided in Article 13.
.2 The Owner shall provide for coordination of the activities of Owner’s own
forces or other forces contracted by Owner, with Haskell, who shall cooperate
with them. Haskell shall participate with Owner’s own forces or other forces
contracted by Owner and the Owner in reviewing and conforming all construction
schedules to facilitate this coordination effort.
§ 3.30 Mutual Responsibility.
.1 Owner shall ensure that the Owner’s other contractors shall afford Haskell
reasonable opportunity for introduction and storage of Haskell’s materials and
equipment and performance of Haskell’s activities, and that the Owner’s other
contractors shall connect and coordinate Haskell’s construction and operations
with theirs as required by the Industrial Design-Build Documents.
.2 If part of Haskell’s IDB Work depends upon construction or operations by the
Owner’s other contractors and Haskell becomes aware of any defects or
discrepancies in the Owner’s other contractors Work that affect the IDB Work,
Haskell shall, prior to proceeding with that portion of the IDB Work, prepare a
written report to the Owner, identifying apparent discrepancies or defects in
the construction or operations by the Owner’s other contractors that would
render it unsuitable for proper execution and results of Haskell’s IDB Work.


ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
14




--------------------------------------------------------------------------------





.3 Haskell shall be entitled to an adjustment to the Contract Time and Contract
Sum for costs and delays Haskell incurs that are due Owner’s other contractors’
delays, improperly timed activities or defective construction.
.4 Haskell shall promptly remedy damage Haskell wrongfully causes to completed
or partially completed construction or to property of the Owner, the Owner’s
other contractors.
.5 The Owner and Owner’s other contractors shall have the same responsibilities
for cutting and patching the IDB Work as Haskell has with respect to the
construction of the Owner, Owner’s other contractors or Owner’s own forces or
other forces contracted by Owner.
§ 3.31 Owner’s Right to Clean Up. If a dispute arises among Haskell, the Owner’s
own forces or other forces contracted by Owner and the Owner as to the
responsibility under their respective contracts for maintaining the premises and
surrounding area free from waste materials and rubbish, the Owner may clean up
and will allocate the cost among those responsible.
§ 3.32 Warranty. Haskell warrants to the Owner that materials and equipment
furnished by Haskell, or those for whom Haskell is responsible pursuant to this
Agreement, will be of good quality and new unless the Industrial Design-Build
Documents require or permit otherwise. Any manufacturer’s warranty for said
materials and/or equipment shall pass to the Owner. Haskell further warrants
that the IDB Work will conform to the requirements of the Industrial
Design-Build Documents and will be free from defects, except for those inherent
in the quality of the IDB Work or otherwise expressly permitted by the
Industrial Design-Build Documents. IDB Work, materials, or equipment not
conforming to these requirements may be considered defective. Haskell’s warranty
excludes (i) any Owner furnished equipment, whether new or refurbished; (ii)
remedy for damage or defect caused by abuse or alterations to the IDB Work not
executed by Haskell; (iii) improper or insufficient maintenance, improper
operation, normal wear and tear and normal usage; and (iv) any defects or
deficiencies in the DB Work. If required by Owner, Haskell shall furnish
satisfactory evidence as to the kind and quality of materials and equipment.
§ 3.33 Taxes. All taxes shall be excluded from the GMP, shall be paid by
Haskell, and shall be a direct reimbursable cost to Haskell outside of the GMP.
Owner shall fully reimburse Haskell all monies paid as taxes on the Project,
including any penalties paid by Haskell on taxes for portions of the Project
determined not to be exempt. Owner shall bear the burden of seeking exempt
status from any relevant taxing authorities of the Project, or portions thereof,
and shall also be responsible for all costs related to any dispute of a tax
decision of a taxing authority. Haskell shall not be entitled to any fee or
compensation with regard to the direct reimbursement of taxes paid by it as set
forth herein.
ARTICLE 4  INDEMNIFICATION, INSURANCE, ROYALTIES, PATENTS AND COPYRIGHTS.
§ 4.1  Royalties, Patents and Copyrights.


.1 To the extent provided by the Industrial Design-Build Documents, Haskell
shall pay all royalties and license fees.


.2 Haskell shall defend suits or claims for infringement of copyrights and
patent rights and shall hold the Owner and its separate contractors and
consultants harmless from loss on account thereof, but shall not be responsible
for such defense or loss when a particular design, process or product of a
particular manufacturer or manufacturers is required by the Owner, or where the
copyright violations are required in the Owner’s Criteria. However, if Haskell
has reason to believe that the design, process or product required in the
Owner’s Criteria is an infringement of a copyright or a patent, Haskell shall be
responsible for such loss unless such


ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
15




--------------------------------------------------------------------------------





information is promptly furnished to the Owner. If the Owner receives notice
from a patent or copyright owner of an alleged violation of a patent or
copyright, attributable to Haskell, the Owner shall give prompt written notice
to Haskell.


§ 4.2  Indemnification and Insurance.


.1 Professional Services Claim Indemnity.


i. To the fullest extent permitted by law, Haskell agrees to indemnify and hold
harmless Owner, Owner’s officers, directors, members, partners, affiliates,
agents and employees, but excluding Owner’s other contractors or consultants
(“Indemnitees”) from and against all claims, damages, losses and expenses
(including but not limited to attorney’s fees, court costs and expert fees)
asserted against Indemnitees by parties other than Haskell or its employees,
arising or alleged to arise out of any deviation from the applicable
professional standard of care during the provision of the Industrial Design
Services by Haskell, its employees, Consultants, or others for whom Haskell may
be legally liable (“Haskell Parties”), whether such deviations from the
professional standard of care are alleged to be negligence, professional
negligence, negligent acts, errors or omissions, willful misconduct or breach of
this Agreement by Haskell, but only to the extent caused in whole or in part by
the Haskell Parties.


ii. IF THE CLAIMS, ETC. ARE CAUSED IN PART BY HASKELL PARTIES, AND ALSO IN PART
BY THE NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY OR ALL OF THE INDEMNITEES OR ANY
OTHER THIRD PARTY, THEN HASKELL SHALL ONLY INDEMNIFY ON A COMPARATIVE BASIS, AND
ONLY FOR THE AMOUNT FOR WHICH THEY ARE FOUND LIABLE AND NOT FOR ANY AMOUNT FOR
WHICH ANY OR ALL INDEMNITEES OR OTHER THIRD PARTIES ARE LIABLE.


.2 Non-Professional Services Claim Indemnity.


i. To the fullest extent permitted by law, and except as set out in §§ 4.2.1
above and 4.2.3 below, Haskell agrees to defend, indemnify, and hold harmless
Indemnitees from and against claims, damages, losses and expenses (including but
not limited to bodily injury or death of any person or property damage,
including use of property, reasonable attorney’s fee, expert fees and other
defense costs) asserted against Indemnitees by parties other than Haskell or its
employees, arising out of or resulting from any negligent act, error or omission
willful misconduct or breach of contract alleged or alleged to arise out of or
in any way related to the performance of non-professional services pursuant to
this Agreement by Haskell Parties, but only to the extent caused in whole or in
part by the Haskell Parties.


ii. IF THE CLAIMS, ETC. ARE CAUSED IN PART BY HASKELL PARTIES, AND ALSO IN PART
BY THE NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY OR ALL OF THE INDEMNITEES OR ANY
OTHER THIRD PARTY, THEN HASKELL SHALL ONLY INDEMNIFY ON A COMPARATIVE BASIS, AND
ONLY FOR THE AMOUNT FOR WHICH THEY ARE FOUND LIABLE AND NOT FOR ANY AMOUNT FOR
WHICH ANY OR ALL INDEMNITEES OR OTHER THIRD PARTIES ARE LIABLE.


.3 EMPLOYEE INJURY.




ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
16




--------------------------------------------------------------------------------





i. NOTWITHSTANDING THE FOREGOING, TO THE FULLEST EXTENT PERMITTED BY LAW,
HASKELL SHALL INDEMNIFY, DEFEND, AND HOLD HARMLESS INDEMNITEES FROM AND AGAINST
ALL CLAIMS, DAMAGES, LOSSES AND EXPENSES (INCLUDING BUT NOT LIMITED TO
REASONABLE ATTORNEY’S FEES, EXPERT FEES AND OTHER DEFENSE COSTS) ARISING OUT OF
OR RESULTING FROM BODILY INJURY TO, OR SICKNESS, DISEASE OR DEATH OF, ANY
EMPLOYEE, AGENT OR REPRESENTATIVE OF HASKELL OR ANY HASKELL PARTIES, WHETHER IT
IS OR IS ALLEGED HASKELL OR ANY HASKELL PARTIES ARE THE SOLE OR CONCURRENT CAUSE
OF THE BODILY INJURY, SICKNESS, DISEASE OR DEATH OF HASKELL’S EMPLOYEE OR THE
EMPLOYEE OF ANY HASKELL PARTIES.


ii. The indemnification obligations under this §4.2.3 shall not be limited by
any limitation on the amount or type of damages, compensation or benefits
payable by or for Haskell under workers compensation acts, disability benefit
acts or other employee benefit acts; provided, however, that Haskell’s
obligation to indemnify the Owner pursuant to the foregoing paragraph for
Owner’s own negligence shall be subject to coverage of such claim by Haskell’s
insurance coverage required pursuant to this Agreement..


.4
Owner’ Indemnity. To the fullest extent permitted by law, and except as set
forth below, Owner agrees to defend, indemnify, and hold harmless Haskell,
Haskell’s officers, directors, members, partners, affiliates, agents and
employees (the “Haskell Indemnitees”) from and against claims, damages, losses
and expenses (including but not limited to bodily injury or death of any person
or property damage, including use of property, reasonable attorney’s fee, expert
fees and other defense costs) asserted against Haskell Indemnitees by parties
other than Owner or its employees, arising out of or resulting from any
negligent act, error or omission willful misconduct or breach of contract
alleged or alleged to arise out of or in any way related to the performance of
Owner’s obligations pursuant to this Agreement by Owner, its employees,
consultants, or others for whom Owner may be legally liable (“Owner Parties”),
but only to the extent caused in whole or in part by the Owner Parties. IF THE
CLAIMS, ETC. ARE CAUSED IN PART BY OWNER PARTIES, AND ALSO IN PART BY THE
NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY OR ALL OF THE INDEMNITEES OR ANY OTHER
THIRD PARTY, THEN OWNER SHALL ONLY INDEMNIFY ON A COMPARATIVE BASIS, AND ONLY
FOR THE AMOUNT FOR WHICH THEY ARE FOUND LIABLE AND NOT FOR ANY AMOUNT FOR WHICH
ANY OR ALL HASKELL INDEMNITEES OR OTHER THIRD PARTIES ARE LIABLE.



§ 4.3 Haskell’s Insurance. Haskell shall purchase and maintain insurance
required of Haskell as set forth in Exhibit 1.


ARTICLE 5  CHANGES IN THE WORK


§ 5.1  General.


.1 Changes in the IDB Work may be accomplished after execution of a Project Task
Order, and without invalidating the Contract, by additional Change Order or
Change Directive, subject to the limitations stated in this Article 5 and
elsewhere in the Industrial Design-Build Documents.


.2 A Change Order shall be based upon agreement between the Owner and Haskell.
The Owner may issue a Change Directive without agreement by Haskell but only for
changes within the general scope of the IDB Work as provided below.


ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
17




--------------------------------------------------------------------------------







.3 Changes in the IDB Work shall be performed under applicable provisions of the
Industrial Design-Build Documents, and Haskell shall proceed promptly, unless
otherwise provided in the Change Order or Change Directive.


§ 5.2  Change Orders. A Change Order is a written instrument signed by the Owner
and Haskell stating their agreement upon all of the following:


.1 The change in the IDB Work of a Project Task Order;


.2 The amount of the adjustment, if any, in the Contract Sum or the adjustment
in Haskell’s compensation; and


.3 The extent of the adjustment, if any, in the Contract Time.


§ 5.3  Change Directives.


.1 A Change Directive is a written order signed by the Owner directing a change
in the IDB Work prior to agreement on adjustment, if any, in the Contract Sum
and the Contract Time; provided that a Construction Change Directive may not be
issued prior to execution of a Task Order to this Agreement. The Owner may by
Change Directive, without invalidating the Contract, order changes in the IDB
Work within the general scope of the Contract consisting of additions, deletions
or other revisions. In the event of any Change Directive Haskell shall be
entitled to an equitable adjustment in the Contract Sum and the Contract Time.


.2 A Change Directive shall be used in the absence of total agreement on the
terms of a Change Order.


.3 If the Change Directive is issued the adjustment to the Contract Sum shall be
based on one of the following methods:


i. Mutual acceptance of a lump sum properly itemized and supported by sufficient
substantiating data to permit evaluation;


ii. Unit prices stated in the Industrial Design-Build Documents or subsequently
agreed upon;


iii. Cost to be determined in a manner agreed upon by the parties and a mutually
acceptable fixed or percentage fee; or


iv. As provided in § 5.3.7.


.4 If unit prices are stated in the Industrial Design-Build Documents or
subsequently agreed upon, and if quantities originally contemplated are
materially changed in a proposed Change Order or Change Directive so that
application of such unit prices to quantities of IDB Work proposed will cause
substantial inequity to the Owner or Haskell, the applicable unit prices shall
be equitably adjusted.


.5 Upon receipt of a Change Directive, Haskell shall promptly proceed with the
change in the IDB Work involved and advise the Owner of Haskell’s agreement or
disagreement with the method, if any, provided in the Change Directive for
determining the proposed adjustment in the Contract Sum or Contract Time.




ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
18




--------------------------------------------------------------------------------





.6 A Change Directive signed by Haskell indicates Haskell’s agreement therewith,
including adjustment in Contract Sum or the adjustment in Haskell’s
compensation, and Contract Time or the method for determining them. Such
agreement shall be effective immediately and shall be recorded as a Change
Order.


.7 If Haskell does not respond promptly or disagrees with the method for
adjustment in the Contract Sum or the Contract Time, Haskell may submit a Claim
under Article 13 below and Haskell shall keep and present, in such form as the
Owner may reasonably prescribe, an itemized accounting of its costs together
with appropriate supporting data. Unless otherwise provided in the Design-Build
Documents, costs for the purposes of this § 5.3.7 may include, without
limitation, the following:


i. Additional costs of professional services;


ii. Costs of labor, including social security, unemployment insurance, fringe
benefits required by agreement or custom, and workers’ compensation insurance;


iii. Costs of materials, supplies and equipment, including cost of
transportation, whether incorporated or consumed;


iv. Rental costs of machinery and equipment, exclusive of hand tools, whether
rented from Haskell or others;


v. Costs of premiums for all bonds and insurance, permit fees, and sales, use or
similar taxes related to the IDB Work;


vi. Additional costs of supervision and field office personnel directly
attributable to the change; and



vii. In the case of an increase, overhead and profit as set forth in this
Agreement or if no such amount is set forth in this Agreement a reasonable
amount.




.8 The amount of credit to be allowed by Haskell to the Owner for a deletion or
change that results in a net decrease in the Contract Sum shall be actual net
cost. When both additions and credits covering related Work or substitutions are
involved in a change, the allowance for overhead and profit shall be figured on
the basis of net increase, if any, with respect to that change.


.9 Pending final determination of the total cost of a Change Directive to the
Owner, Haskell may request payment for IDB Work completed under the Change
Directive in Applications for Payment. The Owner will make an interim
determination for purposes of certification for payment for those costs deemed
to be reasonably justified. The Owner’s interim determination of cost shall
adjust the Contract Sum on the same basis as a Change Order, subject to the
right of Haskell to disagree and assert a Claim in accordance with Article 13.


.10 When the Owner and Haskell agree with a determination concerning the
adjustments in the Contract Sum and Contract Time, or otherwise reach agreement
upon the adjustments, such agreement shall be effective immediately and the
Owner and Haskell shall execute a Change Order. Change Orders may be issued for
all or any part of a Change Directive.


ARTICLE 6  OWNER’S RESPONSIBILITIES.


ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
19




--------------------------------------------------------------------------------







§ 6.1  General.


.1 The Owner shall designate in writing an Owner’s Representative who shall have
express authority to bind the Owner with respect to all Project matters
requiring the Owner’s approval or authorization.


.2 The Owner shall render decisions in a timely manner and in accordance with
Haskell’s schedule agreed to by the Owner. The Owner shall furnish to Haskell,
within 15 days after receipt of a written request, information necessary and
relevant for Haskell to evaluate, give notice of or enforce mechanic’s lien
rights. Such information shall include a correct statement of the record legal
title to the property on which the Project is located, usually referred to as
the site, and the Owner’s interest therein.


§ 6.2  Information and Services Required of the Owner.


.1 The Owner shall furnish information or services required of the Owner by the
Industrial Design-Build Documents with reasonable promptness.


.2 The Owner shall provide, to the extent under the Owner’s control and if not
required by the Industrial Design-Build Documents to be provided by Haskell, the
results and reports of prior tests, inspections or investigations conducted for
the Project involving structural or mechanical systems; chemical, air and water
pollution; hazardous materials; or environmental and subsurface conditions and
information regarding the presence of pollutants at the Project site. Upon
receipt of a written request from Haskell, the Owner shall also provide surveys
describing physical characteristics, legal limitations and utility locations for
the site of the Project, and a legal description of the site under the Owner’s
control.


.3 The Owner shall promptly obtain easements, zoning variances, and legal
authorizations or entitlements regarding site utilization where essential to the
execution of the Project.


.4 The Owner shall cooperate with Haskell in securing building and other
permits, licenses and inspections.


.5 The services, information, surveys and reports required to be provided by the
Owner under the Contract, shall be furnished at the Owner's expense, and except
as otherwise specifically provided in this Agreement or elsewhere in the
Industrial Design-Build Documents, Haskell shall be entitled to rely upon the
accuracy and completeness thereof. In no event shall Haskell be relieved of its
responsibility to exercise proper precautions relating to the safe performance
of the Work.


.6 If the Owner observes or otherwise becomes aware of a fault or defect in the
IDB Work or non-conformity with the Design-Build Documents, the Owner shall give
prompt written notice thereof to Haskell.


.7 Prior to the execution of any Task Order, Haskell may request in writing that
the Owner provide reasonable evidence that the Owner has made financial
arrangements to fulfill the Owner’s obligations under the Industrial
Design-Build Documents and Haskell’s Proposal. Thereafter, Haskell may only
request such evidence if (i) the Owner fails to make payments to Haskell as the
Industrial Design-Build Documents require; (ii) a change in the IDB Work
materially changes the Contract Sum; or (iii)  Haskell identifies in writing a
reasonable concern regarding the Owner’s ability to make payment when due. The
Owner shall furnish such evidence as a condition precedent to commencement or
continuation of the IDB Work or the portion of the Work affected by a material
change. After the Owner furnishes the evidence, the Owner shall not materially
vary such financial arrangements without prior notice to Haskell.


ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
20




--------------------------------------------------------------------------------







.8 Except as otherwise provided in the Industrial Design-Build Documents or when
direct communications have been specially authorized, the Owner shall
communicate through Haskell with persons or entities employed or retained by
Haskell.


.9 Unless required by the Industrial Design-Build Documents to be provided by
Haskell, the Owner shall, upon request from Haskell, furnish the services of
geotechnical engineers or other consultants for investigation of subsurface, air
and water conditions when such services are reasonably necessary to properly
carry out the design services furnished by Haskell. In such event, Haskell shall
specify the services required. Such services may include, but are not limited
to, test borings, test pits, determinations of soil bearing values, percolation
tests, evaluations of hazardous materials, ground corrosion and resistivity
tests, and necessary operations for anticipating subsoil conditions. The
services of geotechnical engineer(s) or other consultants shall include
preparation and submission of all appropriate reports and professional
recommendations.


§ 6.3  Submittals.


.1 The Owner shall review and approve or take other appropriate action on
Submittals. Review of Submittals is not conducted for the purpose of determining
the accuracy and completeness of other details, such as dimensions and
quantities; or for substantiating instructions for installation or performance
of equipment or systems; or for determining that the Submittals are in
conformance with the Industrial Design-Build Documents, all of which remain the
responsibility of Haskell as required by the Industrial Design-Build Documents.
The Owner’s action will be taken in accordance with the submittal schedule
approved by the Owner or, in the absence of an approved submittal schedule, with
reasonable promptness while allowing sufficient time in the Owner’s judgment to
permit adequate review. The Owner’s review of Submittals shall not relieve
Haskell of the obligations under Sections 3.2, 3.12, and 3.14. The Owner’s
review shall not constitute approval of safety precautions or, unless otherwise
specifically stated by the Owner, of any construction means, methods,
techniques, sequences or procedures. The Owner’s approval of a specific item
shall not indicate approval of an assembly of which the item is a component.


.2 Upon review of the Submittals required by the Industrial Design-Build
Documents, the Owner shall notify Haskell of any non-conformance with the
Industrial Design-Build Documents the Owner discovers.


.3 Visits to the site by the Owner shall not be construed to create an
obligation on the part of the Owner to make on-site inspections to check the
quality or quantity of the IDB Work. The Owner shall neither have control over
or charge of, nor be responsible for, the construction means, methods,
techniques, sequences or procedures, or for the safety precautions and programs
in connection with the IDB Work, because these are solely Haskell’s rights and
responsibilities under the Industrial Design-Build Documents.


§ 6.4 The Owner shall not be responsible for Haskell’s failure to perform the
IDB Work in accordance with the requirements of the Industrial Design-Build
Documents. The Owner shall not have control over or charge of, and will not be
responsible for acts or omissions of Haskell, the Consultants, Contractors, or
their agents or employees, or any other persons or entities performing portions
of the IDB Work for Haskell.


§ 6.5 The Owner has the authority to reject IDB Work that does not conform to
the Industrial Design-Build Documents. The Owner shall have authority to require
inspection or testing of the IDB Work in accordance with Section 14.5, whether
or not such IDB Work is fabricated, installed or completed. However, neither
this authority of the Owner nor a decision made in good faith either to exercise
or not to exercise such authority shall give rise to a duty or responsibility


ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
21




--------------------------------------------------------------------------------





of the Owner to Haskell, the Architect, Consultants, Contractors, material and
equipment suppliers, their agents or employees, or other persons or entities
performing portions of the IDB Work.


§ 6.6 The Owner shall be entitled to verify the dates of Substantial Completion
and Final Completion.


§ 6.7  Owner’s Right to Stop Work. If Haskell fails to correct IDB Work which is
not in accordance with the requirements of the Industrial Design-Build Documents
as required by Section 10.2 persistently fails to carry out Work in accordance
with the Industrial Design-Build Documents, the Owner may issue a written order
to Haskell to stop the IDB Work, or any portion thereof, until the cause for
such order has been eliminated; however, the right of the Owner to stop the IDB
Work shall not give rise to a duty on the part of the Owner to exercise this
right for the benefit of Haskell or any other person or entity, except to the
extent required by Section 3.30.


§ 6.8  Owner’s Right to Carry Out the Work. If Haskell defaults or neglects to
carry out the IDB Work in accordance with the Industrial Design-Build Documents
and fails within a ten-day period after receipt of written notice from the Owner
to commence and continue correction of such default or neglect with diligence
and promptness, the Owner may, without prejudice to other remedies the Owner may
have, correct such deficiencies. In such case, an appropriate Change Order shall
be issued deducting from payments then or thereafter due Haskell the reasonable
cost of correcting such deficiencies. If payments then or thereafter due Haskell
are not sufficient to cover such amounts, Haskell shall pay the difference to
the Owner.


ARTICLE 7  TIME


§ 7.1  Progress and Completion.


.1 Commencement of Work. The Owner and Haskell shall perform their respective
obligations as expeditiously as is consistent with reasonable skill and care and
the orderly progress of the Project. Upon entering into a Task Order, Haskell
shall commence the IDB Work set forth in the Task Order on the date set forth
therein or if not stated in the Task Order within (1) Business Day after the
Owner delivers a written notice to proceed (“Notice to Proceed”). Haskell and/or
the Owner, as appropriate, shall file a Notice to Proceed with the construction
of the Project in the appropriate land records, if required by Applicable Law or
Owner. If Industrial Construction Services are added to this Agreement by Task
Order, it is anticipated that Haskell and Owner will define various completion
milestones for the Industrial Construction Services in the Task Order, such as
mechanical completion and commercial operation. The term “Substantial
Completion” as used in this Agreement may be further defined in a Task Order by
reference to any definitions of mechanical completion and commercial operation
that the parties may agree upon in a Task Order (to the extent specifically set
forth therein). Haskell and Owner further acknowledge that the IDB Work may be
constructed in various phases and that there may be completion requirements by
phase.


.2 Substantial Completion of IDB Work. Prior to Substantial Completion of the
IDB Work, the following procedure for creating a Punch List, shall take place:
i. Haskell shall be responsible for coordination of any activity within its
scope of Work as necessary for the successful achievement of any IDB Work
Substantial Completion deadline in the Project Schedule, including those
deadlines relating to temporary or permanent certificate of occupancy (if
specifically set forth in a Task Order).
ii. The Owner and Haskell shall inspect the IDB Work portion of the Project
prior to the date of Substantial Completion and identify all Punch List Work,
including cost estimates for completion of


ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
22




--------------------------------------------------------------------------------





each item, in accordance with the Industrial Design-Build Documents (“Punch
List”). The Owner and Haskell shall produce a Punch List no later than 30 days
prior to the date of Substantial Completion, as set forth in the Project
Schedule.
iii. “Punch List Work” shall mean IDB Work which is of a minor nature, or
otherwise permitted to be completed after the date of Substantial Completion
pursuant to the Project Schedule and the Contract Documents, the non-completion
of which will not unreasonably interfere with or disrupt (i) the safe operation
and use thereof by Owner without material disruption by the contractors
performing such minor Work, or (ii) the issuance of any temporary or permanent
certificate of occupancy.
.3 In order for the IDB Work to achieve “Substantial Completion,” all of the
following shall have occurred:
i. all requirements for Substantial Completion as may be set forth in a Task
Order shall have been satisfied (which may include the concepts of mechanical
completion and/or commercial operation as provided in §7.1.1 above);
ii. the Punch List for the IDB Work portion of the Project has been delivered to
and approved by the Owner (which approval by Owner shall not be unreasonably
withheld, conditioned or delayed);
iii. the Owner has been provided with certified copies (and, to the extent that
certified copies are not available, complete copies) of all permits that are
Haskell’s responsibility under the Industrial Design-Build Documents;
vi. the Design-Builder has executed and delivered to the Owner and Owner’s
lender a certificate evidencing that the insurance required by the Contract
Documents to remain in force after any date of Substantial Completion is
currently in effect and will not be canceled or allowed to expire until at least
thirty (30) days prior written notice has been given to the Owner and further
certifying that Haskell knows of no substantial reason that such insurance
required will not be renewable to cover the period required by the Contract
Documents; and
.4 Partial Occupancy or Use. The Owner may occupy or use any completed or
partially completed portion of the IDB Work at any stage when such portion is
designated by separate agreement with Haskell, provided such occupancy or use is
consented to, by endorsement or otherwise, by the Owner’s insurer providing
property insurance and authorized by public authorities having jurisdiction over
the Project. Such partial occupancy or use may commence whether or not the
portion is substantially complete, provided the Owner and Haskell have accepted
in writing the responsibilities assigned to each of them for payments,
retainage, if any, security, maintenance, heat, utilities, damage to the Work
and insurance, and have agreed in writing concerning the period for correction
of the Work and commencement of warranties required by the Design-Build
Documents. When Haskell considers a portion substantially complete, Haskell
shall prepare and submit a list to the Owner as provided under § 7.1.2. Consent
of Haskell to partial occupancy or use shall not be unreasonably withheld. The
stage of the progress of the IDB Work shall be determined by written agreement
between the Owner and Haskell.


i. Immediately prior to such partial occupancy or use, the Owner and Haskell
shall jointly inspect the area to be occupied or portion of the IDB Work to be
used in order to determine and record the condition of the IDB Work.




ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
23




--------------------------------------------------------------------------------





ii. Unless otherwise agreed upon, partial occupancy or use of a portion or
portions of the IDB Work shall not constitute acceptance of IDB Work not
complying with the requirements of the Industrial Design-Build Documents.


.5 Final Completion and Final Payment.  Upon receipt of Haskell’s written notice
that the IDB Work is ready for final inspection and acceptance and upon receipt
of a final Application for Payment, the Owner will promptly make such
inspection. When the Owner finds the Work acceptable under the Design-Build
Documents and the Contract fully performed (other than warranty work or other
obligations to be performed after the IDB Work is complete), the Owner will
promptly issue a final Certificate for Payment. Final Payment shall be made
after the achievement of Final Completion, on or before the day that is ten (10)
days after the expiration of thirty (30) days after the filing of the Affidavit
of Completion identified in Section 7.1.6(v) below. Owner shall prepare and file
such Affidavit of Completion within seven (7) days after all IDB Work has been
completed. The parties acknowledge that the IDB Work may be completed in phases
or separate work projects as may be described in one or more Task Orders to this
Agreement and that each such phase or separate work project shall be considered
a separate contract for purposes of any such Affidavit of Completion, such that
there may be multiple Final Payments to Haskell under this Agreement.
i.
The making of final payment shall constitute a waiver of Claims by the Owner
except those arising from:



a.  liens, Claims, security interests or encumbrances arising out of the
Contract and unsettled;


b.  failure of the IDB Work to comply with the requirements of the Industrial
Design-Build Documents; or


c.  terms of special warranties required by the Industrial Design-Build
Documents.


ii. Acceptance of final payment by the Haskell shall constitute a waiver of
claims by Haskell except those previously made in writing and identified by
Haskell as unsettled at the time of final Application for Payment.


.6 “Final Completion” shall be achieved by the date following the occurrence of
Substantial Completion on which each of the following has occurred:
i. the Substantial Completion of the IDB Work portion of the Project has
occurred;
ii. all Punch List Work has been certified by Haskell to have been completed in
accordance with the Industrial Design-Build Documents;
iii. any Corrective Work previously identified shall have been completed in
accordance with the Construction Documents, or if not so completed, the
performance thereof will not (a) interfere with, impair, or disrupt the safe and
lawful operation of the Project or (b) prevent the issuance, reissuance, or
renewal of or cause the failure, revocation, or lapse of a Temporary or
Permanent Certificate of Occupancy for the Project. Any other Corrective Work
identified on or after the date of Final Completion shall be deemed Work to be
performed under Warranties;
iv. [Intentionally Deleted];


ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
24




--------------------------------------------------------------------------------





v. the IDB Work has been completed to the point that Owner may file an Affidavit
of Completion as described in Section 53.106 of the Texas Property Code (the
“Affidavit of Completion”) in the appropriate land records;
vi. [Intentionally Deleted];
vii. Owner shall have received final mechanic and materialmen’s lien releases
and waivers (in compliance with the requirements of Chapter 53 of the Texas
Property Code) subject only to final amounts due, executed by Haskell, and all
appropriate Contractors and Consultants who have provided in the aggregate more
than $10,000 of Services, labor, materials or other components of the IDB Work
or who have performed IDB Work within the statutory period for filing Liens,
waiving and releasing all claims for damages including, claims of lien, and
Liens against the Owner, Owner’s lender and the Project;
viii. the Owner and the LENDER shall have received a certificate executed by
Haskell and an affidavit executed by an authorized officer of Haskell and other
obligations connected with the IDB Work (less Retainage) have been paid or
otherwise satisfied and that no Liens have been filed in connection therewith,
that have neither been removed nor been secured by a surety bond acceptable to
Owner;
ix. Haskell shall have delivered to the Owner an Installation Certificate for
the balance of the IDB Work not included in the Installation Certificate
delivered at any Project Substantial Completion;
x. Haskell shall have certified to the Owner the Project is fully operational,
and fully equipped in accordance with the Industrial Design-Build Documents;
xi. Haskell shall have certified to the Owner that the Project has been fully
completed in accordance with the Owner’s Criteria and the Industrial
Design-Build Documents;
xii. four (4) originals of “as-built” plans of the IDB portion of the Project
have been delivered to the Owner, signed and sealed by the Architect;
xiii. [Intentionally Deleted]
xiv. no Consultants or Contractors of Haskell shall be present on the Project,
unless performing warranty Work consistent with item (3) above; and
xv. a certificate evidencing that insurance required by the Design-Build
Documents to remain in force after Final Payment is currently in effect, and a
written statement that Haskell knows of no reason that the insurance will not be
renewable to cover the period required by the Industrial Design-Build Documents.
xvi. Haskell has submitted to Owner all manufacturer’s warranties, product data
and maintenance and operations manuals; and
xvii. Owner has inspected and provided written approval of the IDB Work for
Final Completion.
§7.2 Time of the Essence. Time limits and time durations stated in the Contract
Documents are of the essence for Haskell’s completion of the Industrial
Construction Services portion of the IDB Work. Haskell warrants and represents


ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
25




--------------------------------------------------------------------------------





to Owner that no action or inaction on the part of Owner in relation to a
Project shall constitute a waiver of this “time is of the essence” provision.
§7.3 Haskell guarantees to Owner that the IDB Work of a Project shall reach
Substantial Completion, as that term is described herein, in strict accordance
with the deadlines set forth in a Project Schedule. Haskell guarantees to Owner
that the IDB Work of a Project shall reach Final Completion, as that term is
described herein, in strict accordance with the deadlines set forth in a Project
Schedule.
§7.4 [Intentionally Deleted]
§7.5 Permitted Delays. Haskell will be entitled to an extension of the Contract
Time for the following delays (“Permitted Delays”): for any circumstance
providing for an extension as set forth in this Agreement, for any delays in
Haskell’s work and activities outside of Haskell’s reasonable control, and/or if
Haskell, is delayed at any time in the progress of the IDB Work by reason of:
.1 Change Orders agreed to by Owner; or
.2 Construction Change Directives.
.3 Haskell shall bear the burden to provide Notice of any event that potentially
entitles Haskell to an extension of the Contract Time, and for compliance with
all other aspects of proving such entitlement. The length of the Permitted Delay
shall be limited to the impact of the delay to the critical path of a Project
based upon the Project Schedule.
.4 Haskell shall not be entitled to any damages for a Permitted Delay except as
set forth in subsection .5 and .6 below or elsewhere in this Agreement. Haskell
shall not be entitled to recover any compensation for additional home office
overhead as a result of any Permitted Delay.
.5 Haskell shall be entitled to recover extended general conditions as a result
of any Permitted Delay, at the same General Condition daily rate used in the
calculation of the Contract Sum.
.6 If the performance of the IDB Work is impacted in a manner inconsistent with
the Assumptions and Clarifications in Exhibit E, Haskell shall be entitled to
seek an adjustment to the GMP to recover its actual costs incurred due to such
impact.


§7.6 Liquidated Damages for Delay.
.1 Substantial Completion. Any Task Order may include provisions for liquidated
damages. The Owner may offset such liquidated damages against amounts otherwise
owed to Haskell for Work performed under the same Task Order.
.2 [Intentionally Deleted]
.3 Liquidated Damages Provisions Reasonable. The Owner and Haskell agree that
actual damages the Owner would incur in the event a Project does not meet by any
liquidated damages deadlines set forth in a Task Order would be difficult or
impossible to ascertain, which damages could include, for example, personnel and
overtime costs, transportation costs, consultant fees, governmental fees,
storage costs, portable rental costs,


ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
26




--------------------------------------------------------------------------------





loss of use, loss of rent, loss of Project revenues, and lost opportunities.
Consequently, the parties agree that any liquidated damages provided for in a
Task Order to this Agreement with respect to each such circumstances are a
reasonable estimate of loss and are intended to place the Owner in the same
economic position as it would have been in had the circumstance not occurred,
and are not a penalty. Such liquidated damages are Owner’s sole and exclusive
damage remedy for any delays by Haskell under this Agreement (other than Section
7. 7 below) or for any other default that the liquidated damages remedy is
intended to address.
§7.7 Schedule or Delay Recovery. Should Haskell fail to meet any scheduled
milestone date or duration as shown on a Project Schedule, Haskell shall submit
at its own expense within ten (10) days of Owner’s request, a schedule
reflecting the Haskell plan to bring the Project back into compliance with the
Project Schedule (“Recovery Schedule”). If Haskell progress indicates to Owner
that any portion of the IDB Work will not be Substantially Completed by the date
of Substantial Completion as shown on a Project Schedule, Haskell shall, without
change to the GMP, increase its work force and/or working hours to bring the
actual completion dates of the activities into conformance with the relevant
Project Schedule. The foregoing shall in no way act to exclude any other right
or remedy available to Owner under Section 7.6 above.
ARTICLE 8  PAYMENT APPLICATIONS AND PROJECT COMPLETION.


§ 8.1  Schedule of Values. As set forth above, Haskell, prior to the first
Application for Payment after execution of a Task Order shall submit to the
Owner a schedule of values allocating the entire Contract Sum to the various
portions of the IDB Work and prepared in compliance with Section 3.10 and
supported by such data to substantiate its accuracy as the Owner may require,
and as specified above. This schedule, unless objected to by the Owner, shall be
used as a basis for reviewing Haskell’s Applications for Payment.


§ 8.2  Applications for Payment.


.1 At least ten days before the date established for each progress payment,
Haskell shall submit to the Owner an itemized Application for Payment for
completed portions of the IDB Work. The application shall be notarized, if
required, and supported by data substantiating Haskell’s right to payment as the
Owner may require, such as copies of requisitions from the Consultants,
Contractors, and material suppliers, and shall reflect retainage if provided for
in the Design-Build Documents; provided that retainage shall not be withheld on
the Industrial Design Services.


i.
All Applications for Payment shall deduct ten percent (10%) of the value of the
“work” as that term is used in § 53.101 of the Texas Property Code as statutory
retainage.



ii.
Owner shall be entitled to withhold from any interim or progress payment ten
percent (10%) of the value of the “work” as that term is used in § 53.101 of the
Texas Property Code as statutory retainage.



iii.
Statutory retainage shall be paid by Owner to Haskell, as set forth in Section
7.1.5 above.



.2 As provided in Section 5.3.9, Applications for Payment may include requests
for payment on account of changes in the IDB Work that have been properly
authorized by Change Directives, or by interim determinations of the Owner, but
not yet included in Change Orders.




ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
27




--------------------------------------------------------------------------------





i. Applications for Payment shall not include requests for payment for portions
of the IDB Work for which Haskell does not intend to pay the Consultant,
Contractor, material supplier, or other persons or entities providing services
or work for Haskell, unless such IDB Work has been performed by others whom
Haskell intends to pay.


.3 Unless otherwise provided in the Industrial Design-Build Documents, payments
shall be made for services provided as well as materials and equipment delivered
and suitably stored at the site for subsequent incorporation in the Work. If
approved in advance by the Owner, payment may similarly be made for materials
and equipment suitably stored off the site at a location agreed upon in writing.
Payment for materials and equipment stored on or off the site shall be
conditioned upon compliance by Haskell with procedures satisfactory to the Owner
to establish the Owner’s title to such materials and equipment or otherwise
protect the Owner’s interest, and shall include the costs of applicable
insurance, storage and transportation to the site for such materials and
equipment stored off the site.


i. Haskell warrants that title to all IDB Work, other than Instruments of
Service, covered by an Application for Payment will pass to the Owner no later
than the time of payment. Haskell further warrants that, upon submittal of an
Application for Payment, all IDB Work for which Certificates for Payment have
been previously issued and payments received from the Owner shall, to the best
of Haskell’s knowledge, information and belief, be free and clear of liens,
claims, security interests or encumbrances in favor of Haskell, Consultants,
Contractors, material suppliers, or other persons or entities entitled to make a
Claim by reason of having provided labor, materials and equipment relating to
the IDB Work.


§ 8.3  Certificates for Payment. The Owner shall, within seven days after
receipt of Haskell’s Application for Payment, issue to Haskell a Certificate for
Payment indicating the amount the Owner determines is properly due, and notify
Haskell in writing of the Owner’s reasons for withholding certification in whole
or in part as provided in Section 8.4.


§ 8.4  Decisions to Withhold Certification.


.1 The Owner may withhold a Certificate for Payment in whole or in part to the
extent reasonably necessary to protect the Owner due to the Owner’s
determination that the IDB Work of a Specific Project has not progressed to the
point indicated in Haskell’s Application for Payment, or the quality of the IDB
Work is not in accordance with the Industrial Design-Build Documents. If the
Owner is unable to certify payment in the amount of the Application, the Owner
will notify Haskell as provided in Section 8.4. If Haskell and Owner cannot
agree on a revised amount, the Owner will promptly issue a Certificate for
Payment for the amount that the Owner deems to be due and owing. The Owner may
also withhold a Certificate for Payment or, because of subsequently discovered
evidence, may nullify the whole or a part of a Certificate for Payment
previously issued to such extent as may be necessary to protect the Owner from
loss for which Haskell is responsible because of


i. defective IDB Work, including design and construction, not remedied;


ii. third party claims filed unless security acceptable to the Owner is provided
by Haskell;


iii. failure of Haskell to make payments properly to the Consultants,
Contractors or others, for services, labor, materials or equipment;






ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
28




--------------------------------------------------------------------------------





iv. damage to the Owner; or


vii. repeated failure to carry out the IDB Work in accordance with the
Industrial Design-Build Documents.


.2 When the above reasons for withholding certification are removed,
certification will be made for amounts previously withheld.


.3 If the Owner withholds certification for payment under Section 8.4, the Owner
may, at its sole option, issue joint checks to Haskell and to any Consultants,
Contractor, material or equipment suppliers, or other persons or entities
providing services or work for Haskell to whom Haskell failed to make payment
for IDB Work properly performed or material or equipment suitably delivered.


§ 8.5  Progress Payments.


.1 After the Owner has issued a Certificate for Payment, the Owner shall make
payment, subject to withholding ten percent (10%) of the value of the “work”, as
that term is used in § 53.101 of the Texas Property Code as statutory retainage,
in the manner and within the time provided in the Industrial Design-Build
Documents.


.2 Haskell shall pay each Consultant, Contractor, and other person or entity
providing services or work for Haskell no later than the time period required by
applicable law. Haskell shall, by appropriate agreement with each Consultant,
Contractor, and other person or entity providing services or work for Haskell,
require each Consultant, Contractor, and other person or entity providing
services or work for Haskell to make payments to subconsultants and
subcontractors in a similar manner.


.3    The Owner will, on request and if practicable, furnish to the Consultant,
Contractor, or other person or entity providing services or work for Haskell,
information regarding percentages of completion or amounts applied for by
Haskell and action taken thereon by the Owner on account of portions of the IDB
Work done by such Consultant, Contractor or other person or entity providing
services or work for Haskell.


.4 The Owner has the right to request written evidence from Haskell that Haskell
has properly paid the Consultants, Contractors, or other person or entity
providing services or work for Haskell, amounts paid by the Owner to Haskell for
the IDB Work. If Haskell fails to furnish such evidence within seven days, the
Owner shall have the right to contact the Consultants, and Contractors to
ascertain whether they have been properly paid. The Owner shall have no
obligation to pay or to see to the payment of money to a Consultant or
Contractor, except as may otherwise be required by law.


.5 Haskell payments to material and equipment suppliers shall be treated in a
manner similar to that provided in Sections 8.5.2, 8.5.3, and 8.5.4.


.6 A Certificate for Payment, a progress payment, or partial or entire use or
occupancy of the Project by the Owner shall not constitute acceptance of IDB
Work not in accordance with the Industrial Design-Build Documents.


.7 Unless Haskell provides the Owner with a payment bond in the full penal sum
of the Contract Sum, payments received by Haskell for IDB Work properly
performed by the Consultants, Contractors and other person or entity providing
services or work for Haskell, shall be held by Haskell for those Consultants,
Contractors, or other person or entity providing services or work for Haskell,
for which payment was made by the Owner.


ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
29




--------------------------------------------------------------------------------





Nothing contained herein shall require money to be placed in a separate account
and not commingled with money of Haskell, shall create any fiduciary liability
or tort liability on the part of Haskell for breach of trust or shall entitle
any person or entity to an award of punitive damages against Haskell for breach
of the requirements of this provision.


.8 Provided that an Application for Payment is received not later than the last
day of the month, the Owner shall make payment of the certified amount to
Haskell not later than the 15th day of the next month. If an Application for
Payment is received by the Owner after the application date fixed above, payment
shall be made by the Owner not later than fifteen (15) days after the Owner
receives the Application for Payment.
.9 With each Application for Payment where the Contract Sum is based upon the
Cost of the Work, or the Cost of the Work with a Guaranteed Maximum Price,
Haskell shall submit payrolls, petty cash accounts, receipted invoices or
invoices with check vouchers attached, and any other evidence required by the
Owner to demonstrate that cash disbursements already made by Haskell on account
of the Cost of the Work equal or exceed (1) progress payments already received
by Haskell, less (2) that portion of those payments attributable to Haskell’s
Fee; plus (3) payrolls for the period covered by the present Application for
Payment.
.10 With each Application for Payment where the Contract Sum is based upon a
Stipulated Sum or Cost of the Work with a Guaranteed Maximum Price, Haskell
shall submit the most recent schedule of values in accordance with the
Design-Build Documents. The schedule of values shall allocate the entire
Contract Sum among the various portions of the Work. Compensation for design
services, if any, shall be shown separately. Where the Contract Sum is based on
the Cost of the Work with a Guaranteed Maximum Price, Haskell’s Fee shall be
shown separately. The schedule of values shall be prepared in such form and
supported by such data to substantiate its accuracy as the Owner may require.
This schedule of values, unless objected to by the Owner, shall be used as a
basis for reviewing Haskell’s Applications for Payment.
.11 In taking action on Haskell’s Applications for Payment, the Owner shall be
entitled to rely on the accuracy and completeness of the information furnished
by Haskell and shall not be deemed to have made a detailed examination, audit or
arithmetic verification of the documentation submitted in accordance with
Sections 8.5.9 or 8.5.10, or other supporting data; to have made exhaustive or
continuous on-site inspections; or to have made examinations to ascertain how or
for what purposes Haskell has used amounts previously paid. Such examinations,
audits and verifications, if required by the Owner, will be performed by the
Owner’s auditors acting in the sole interest of the Owner.
.12 Except with the Owner’s prior approval, Haskell shall not make advance
payments to suppliers for materials or equipment which have not been delivered
and stored at the site.
§ 8.6  Failure of Payment. If the Owner does not issue a Certificate for
Payment, through no fault of Haskell, within the time required by the Industrial
Design-Build Documents, then Haskell may, upon seven additional days’ written
notice to the Owner, stop the IDB Work until payment of the amount owing has
been received. The Contract Time shall be extended appropriately and the
Contract Sum shall be increased by the amount of Haskell’s reasonable costs of
shut-down, delay and start-up, plus interest as provided for in the Industrial
Design-Build Documents.






ARTICLE 9  PROTECTION OF PERSONS AND PROPERTY




ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
30




--------------------------------------------------------------------------------





§ 9.1  Safety Precautions and Programs. Haskell shall be responsible for
initiating, maintaining and supervising all safety precautions and programs in
connection with the performance of the Contract.


§ 9.2  Safety of Persons and Property.


.1 Haskell shall be responsible for precautions for the safety of, and
reasonable protection to prevent damage, injury or loss to


i. employees on the IDB Work and other persons who may be affected thereby;


ii. the IDB Work and materials and equipment to be incorporated therein, whether
in storage on or off the site, under care, custody or control of Haskell or the
Consultants or Contractors, or other person or entity providing services or work
for Haskell; and


iii. other property at the site or adjacent thereto, such as trees, shrubs,
lawns, walks, pavements, roadways, or structures and utilities not designated
for removal, relocation or replacement in the course of construction.


.2 Haskell shall comply with, and give notices required by, applicable laws,
statutes, ordinances, codes, rules and regulations, and lawful orders of public
authorities, bearing on safety of persons or property, or their protection from
damage, injury or loss.


.3 Haskell shall implement, erect, and maintain, as required by existing
conditions and performance of the Contract, reasonable safeguards for safety and
protection, including posting danger signs and other warnings against hazards,
promulgating safety regulations, and notify owners and users of adjacent sites
and utilities of the safeguards and protections.


.4 When use or storage of explosives or other hazardous materials or equipment,
or unusual methods, are necessary for execution of the IDB Work, Haskell shall
exercise utmost care, and carry on such activities under supervision of properly
qualified personnel.


.5 Haskell shall promptly remedy damage and loss (other than damage or loss
insured under property insurance required by the Industrial Design-Build
Documents) to property referred to in Sections 6.2.1.2 and 6.2.1.3, caused in
whole or in part by Haskell, its Architects, Consultants, Contractors, or anyone
directly or indirectly employed by any of them, or by anyone for whose acts they
may be liable and for which Haskell is responsible under Sections 9.2.1(ii) and
9.2.1(iii); except damage or loss attributable to acts or omissions of the
Owner, or anyone directly or indirectly employed by the Owner, or by anyone for
whose acts the Owner may be liable, and not attributable to the fault or
negligence of Haskell. The foregoing obligations of Haskell are in addition to
Haskell’s obligations under Section 4.2.


.6 Haskell shall designate a responsible member of Haskell’s organization, at
the site, whose duty shall be the prevention of accidents. This person shall be
Haskell’s superintendent unless otherwise designated by Haskell in writing to
the Owner.


.7 Haskell shall not cause any part of the construction or site to be loaded so
as to cause damage or create an unsafe condition.




ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
31




--------------------------------------------------------------------------------





.8 Injury or Damage to Person or Property. If the Owner or Haskell suffers
injury or damage to person or property because of an act or omission of the
other, or of others for whose acts such party is legally responsible, written
notice of the injury or damage, whether or not insured, shall be given to the
other party within a reasonable time not exceeding 21 days after discovery. The
notice shall provide sufficient detail to enable the other party to investigate
the matter.


§ 9.3  Hazardous Materials.


.1 Haskell is responsible for compliance with any requirements included in the
Design-Build Documents regarding hazardous materials. If Haskell encounters a
hazardous material or substance not addressed in the Industrial Design-Build
Documents and if reasonable precautions will be inadequate to prevent
foreseeable bodily injury or death to persons resulting from a material or
substance, including but not limited to asbestos or polychlorinated biphenyl
(PCB), encountered on the site by Haskell, Haskell shall, upon recognizing the
condition, immediately stop IDB Work in the affected area and report the
condition to the Owner in writing.


.2 Upon receipt of Haskell’s written notice, the Owner shall obtain the services
of a licensed laboratory to verify the presence or absence of the material or
substance reported by Haskell and, in the event such material or substance is
found to be present, to cause it to be rendered harmless. Unless otherwise
required by the Industrial Design-Build Documents, the Owner shall furnish in
writing to Haskell the names and qualifications of persons or entities who are
to perform tests verifying the presence or absence of such material or substance
or who are to perform the task of removal or safe containment of such material
or substance. Haskell will promptly reply to the Owner in writing stating
whether or not Haskell has reasonable objection to the persons or entities
proposed by the Owner. If Haskell has an objection to a person or entity
proposed by the Owner, the Owner shall propose another to whom Haskell has no
reasonable objection. When the material or substance has been rendered harmless,
IDB Work in the affected area shall resume upon written agreement of the Owner
and Haskell. By Change Order, the Contract Time shall be extended appropriately
and the Contract Sum shall be increased in the amount of Haskell’s reasonable
additional costs of shut-down, delay and start-up.


.3 To the fullest extent permitted by law, the Owner shall indemnify and hold
harmless Haskell, the Consultants and Contractors, and employees of any of them,
from and against claims, damages, losses and expenses, including but not limited
to attorneys’ fees, arising out of or resulting from performance of the IDB Work
in the affected area, if in fact the material or substance presents the risk of
bodily injury or death as described in Section 9.3.1 and has not been rendered
harmless, provided that such claim, damage, loss or expense is attributable to
bodily injury, sickness, disease or death, or to injury to, or destruction of,
tangible property (other than the IDB Work itself), except to the extent that
such damage, loss or expense is due to the fault or negligence of the party
seeking indemnity.


.4 The Owner shall not be responsible under this Section 9.3 for materials or
substances Haskell brings to the site unless such materials or substances are
required by the Owner’s Criteria. The Owner shall be responsible for materials
or substances required by the Owner’s Criteria, except to the extent of
Haskell’s fault or negligence in the use and handling of such materials or
substances.


.5 Haskell shall defend and indemnify the Owner for the cost and expense the
Owner incurs (1) for remediation of a material or substance Haskell brings to
the site and negligently handles, or (2) where Haskell fails to perform its
obligations under Section 9.3.1, except to the extent that the cost and expense
are due to the Owner’s fault or negligence.




ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
32




--------------------------------------------------------------------------------





.6 If, without negligence on the part of Haskell, Haskell is held liable by a
government agency for the cost of remediation of a hazardous material or
substance solely by reason of performing IDB Work as required by the Industrial
Design-Build Documents, the Owner shall indemnify Haskell for all cost and
expense thereby incurred.


§ 9.4  Emergencies. In an emergency affecting safety of persons or property,
Haskell shall act, at Haskell’s discretion, to prevent threatened damage, injury
or loss.


ARTICLE 10  UNCOVERING AND CORRECTION OF WORK.


§ 10.1  Uncovering of Work. The Owner may request to examine a portion of the
IDB Work that Haskell has covered to determine if the IDB Work has been
performed in accordance with the Industrial Design-Build Documents. If such IDB
Work is in accordance with the Industrial Design-Build Documents, the Owner and
Haskell shall execute a Change Order to adjust the Contract Time and Contract
Sum, as appropriate. If such IDB Work is not in accordance with the Industrial
Design-Build Documents, the costs of uncovering and correcting the IDB Work
shall be at Haskell’s expense and Haskell shall not be entitled to a change in
the Contract Time unless the condition was caused by the Owner or a separate
contractor in which event the Owner shall be responsible for payment of such
costs and the Contract Time will be adjusted as appropriate.


§ 10.2 Correction of Work.


.1 Before Substantial Completion. Haskell shall promptly correct IDB Work
rejected by the Owner or failing to conform to the requirements of the
Industrial Design-Build Documents, discovered before Substantial Completion and
whether or not fabricated, installed or completed. Costs of correcting such
rejected IDB Work, including additional testing and inspections, the cost of
uncovering and replacement, and compensation for any design consultant employed
by the Owner whose expenses and compensation were made necessary thereby, shall
be at Haskell’s expense.


.2  After Substantial Completion.


i.
In addition to Haskell’s obligations under Section 7.1.3, if within one year
after the date of Substantial Completion of the IDB Work or designated portion
thereof or after the date of commencement of warranties established under
Section 7.1.4 any of the Work, materials or equipment (excluding Owner furnished
equipment) is found not to be in accordance with the requirements of the
Industrial Design-Build Documents, Haskell shall correct it promptly after
receipt of written notice from the Owner to do so unless the Owner has
previously given Haskell a written acceptance of such condition. The Owner shall
give such notice promptly after discovery of the condition. If during the one
year period of correction of the IDB Work the Owner fails to give Haskell an
opportunity to make the correction, the Owner waives the right to require
correction by Haskell and to make as part of any breach of warranty claim. If
Haskell fails to correct nonconforming Work, or replace defective materials or
equipment (excluding Owner furnished equipment), within a reasonable time during
that period after receipt of notice from the Owner, the Owner may correct it in
accordance with Section 10.8.



ii. The one-year period for correction of IDB Work shall be extended with
respect to portions of Work first performed after Substantial Completion by the
period of time between Substantial Completion and the actual completion of that
portion of the Work.




ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
33




--------------------------------------------------------------------------------





iii. The one-year period for correction of Work shall be extended by corrective
Work performed by Haskell pursuant to this Section 10.2.


.3 Haskell shall remove from the site portions of the IDB Work that are not in
accordance with the requirements of the Industrial Design-Build Documents and
are neither corrected by Haskell nor accepted by the Owner.


.4 Haskell shall bear the cost of correcting destroyed or damaged construction
of the Owner or separate contractors, whether completed or partially completed,
caused by Haskell’s correction or removal of IDB Work that is not in accordance
with the requirements of the Design-Build Documents.


.5 Nothing contained in this Section 10.2.5 shall be construed to establish a
period of limitations with respect to other obligations Haskell has under the
Industrial Design-Build Documents. Establishment of the one-year period for
correction of the IDB Work as described in Section 10.2 relates only to the
specific obligation of Haskell to correct the IDB Work, and has no relation to
the time within which the obligation to comply with the Industrial Design-Build
Documents may be sought to be enforced, nor the time within which the
proceedings may be commenced to establish Haskell’s liability with respect to
Haskell’s obligations other than to specifically correct the IDB Work.


§ 10.3  Acceptance of Nonconforming Work. If the Owner prefers to accept IDB
Work that is not in accordance with the requirements of the Industrial
Design-Build Documents, the Owner may do so instead of requiring its removal and
correction, in which case the Contract Sum will be reduced as appropriate and
equitable. Such adjustment shall be effected whether or not final payment has
been made.


ARTICLE 11  COPYRIGHTS AND LICENSES.


§ 11.1 Drawings, specifications, and other documents furnished by Haskell,
including those in electronic form, are Instruments of Service. Haskell, and the
Consultants, Contractors, and any other person or entity providing services or
work for any of them, shall be deemed the authors and owners of their respective
Instruments of Service, including the Drawings and Specifications, and shall
retain all common law, statutory and other reserved rights, including
copyrights. Submission or distribution of Instruments of Service to meet
official regulatory requirements, or for similar purposes in connection with the
Project, is not to be construed as publication in derogation of the reserved
rights of Haskell and the Consultants, and Contractors, and any other person or
entity providing services or work for any of them.


§ 11.2 Haskell and the Owner warrant that in transmitting Instruments of
Service, or any other information, the transmitting party is the copyright owner
of such information or has permission from the copyright owner to transmit such
information for its use on the Project.


§ 11.3 Upon execution of the Agreement, Haskell grants to the Owner a limited,
irrevocable and non-exclusive license to use the Instruments of Service for
purposes of constructing, using, maintaining, altering and adding to the
Project, provided that the Owner substantially performs its obligations,
including prompt payment of all sums when due, under the Industrial Design-Build
Documents. The license granted under this section permits the Owner to authorize
its consultants, the DB or any of Owner's other contractors to reproduce
applicable portions of the Instruments of Service solely and exclusively for use
in performing services or construction for the Project. The license granted
under this section shall be provided to Owner by Haskell as part of the GMP set
forth herein, and under no circumstance shall Haskell be entitled to any
increased compensation, royalty or fee of any kind, separate and apart from the
GMP in exchange for the granting of such a license. Provided, however, nothing
herein shall exclude Haskell from providing additional services related to the
Instruments of Service, for an additional fee. Haskell agrees to provide the
Instruments of Service to Owner in a usable electronic form to be agreed on by
Haskell and Owner.


ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
34




--------------------------------------------------------------------------------







§ 11.4 In the event the Owner alters, or causes to be altered, the Instruments
of Service for use on the Project, or otherwise, without Haskell’s written
authorization, or uses the Instruments of Service, other than on the Project,
without retaining Haskell, the Owner releases Haskell and its Consultants,
Contractors and any other person or entity providing services or work for any of
them, from all claims and causes of action arising from or related to such
alterations or uses. If Owner retains a design professional to make such
alterations in compliance with Texas Board of Professional Engineers Rule
137.33(i), or the equivalent rule relating to any other licensed professional,
then the design professional hired by Owner to make alterations to Haskell's
Instruments of Service shall be responsible for any alterations, additions or
deletions to the original including any effect or impact of those changes on
Haskell's Instruments of Service. The Owner shall not use the Instruments of
Service for any project other than the Project. In the event Owner alters the
Instruments of Service without Haskell’s involvement, or uses the Instruments of
Service on a project other than the Project, the Owner, to the extent permitted
by law, agrees to indemnify and hold harmless Haskell, the Architect,
Consultants, Contractors and any other person or entity providing services or
work for any of them, from all costs and expenses, including the costs of
defense, related to claims and causes of action asserted by any third person or
entity to the extent such costs and expenses arise from the Owner’s alteration
or use of the Instruments of Service on a project other than the Project. For
the avoidance of doubt, nothing within this Section 11.3.1 shall relieve Haskell
of its liability for the portions of its Instruments of Service not modified,
altered or affected by a modification or alteration, or for the Owner’s proper
use of the Instruments of Service on the Project.


ARTICLE 12  TERM, TERMINATION OR SUSPENSION.


§ 12.1  Term


.1 This Agreement shall expire at 11:59 p.m. central standard time, December 31,
2021.


.2 This Agreement may be terminated by either party, upon the expiration of
thirty days of receipt by the non-terminating party of written notice to
terminate sent by the terminating party.
    
3. Absent specific written notice to the contrary, any Task order which has not
achieved Final Completion at the expiration of the Term as described in
Subsection .1 above, or at the time of termination of this Agreement as set
forth in Subsection .2 above, shall remain in full force and effect.


.4 The parties obligations, either pursuant to this Agreement or any Task Order,
shall survive expiration of the Term, or termination of this Agreement or any
Task Order.


§ 12.2 Task Order Termination or Suspension.


.1 If the Owner fails to make payments to Haskell for Task Order IDB Work in
accordance with this Agreement, such failure shall be considered substantial
nonperformance and cause for termination or, at Haskell’s option, cause for
suspension of performance of IDB Work under this Agreement, or any Task Order.
If Haskell elects to suspend the IDB Work, Haskell shall give seven days’
written notice to the Owner before suspending the Work. In the event of a
suspension of the IDB Work, Haskell shall have no liability to the Owner for
delay or damage caused by the suspension of the IDB Work. Before resuming the
IDB Work, Haskell shall be paid all sums due prior to suspension and any
expenses incurred in the interruption and resumption of Haskell’s IDB Work.
Haskell’s compensation for, and time to complete, the remaining IDB Work shall
be equitably adjusted.


.2 If the Owner suspends a Project that is the subject of a Task Order, Haskell
shall be compensated for the IDB Work performed prior to notice of such
suspension. When the Project that is the subject of a Task Order


ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
35




--------------------------------------------------------------------------------





is resumed, Haskell shall be compensated for expenses incurred in the
interruption and resumption of Haskell’s IDB Work. Haskell’s compensation for,
and time to complete, the remaining IDB Work shall be equitably adjusted.


.3 If the Owner suspends a Project that is the subject of a Task Order for more
than 90 cumulative days for reasons other than the fault of Haskell, Haskell may
terminate the Contract by giving not less than seven days’ written notice.


.4 Either party may terminate a Task Order upon not less than seven days’
written notice should the other party fail substantially to perform in
accordance with the terms of this Agreement through no fault of the party
initiating the termination.


.5 The Owner may terminate a Task Order upon not less than seven days’ written
notice to Haskell for the Owner’s convenience and without cause.


.6 In the event of termination of a Task Order not the fault of Haskell, Haskell
shall be compensated for IDB Work performed prior to termination, any other
expenses directly attributable to termination for which Haskell is not otherwise
compensated and for any other amounts as specifically provided in the Task
Order.


§ 12.3 Termination or Suspension.


.1  Termination by Haskell.


i. Haskell may terminate a Task Order if the Work is stopped for a period of 30
consecutive days or 90 cumulative days through no act or fault of Haskell, a
Consultant, or a Contractor, or their agents or employees, or any other persons
or entities performing portions of the Work under direct or indirect contract
with Haskell, for any of the following reasons:


a. Issuance of an order of a court or other public authority having jurisdiction
that requires all Work to be stopped;


b. An act of government, such as a declaration of national emergency that
requires all IDB Work to be stopped;


c. Because the Owner has not issued a Certificate for Payment and has not
notified Haskell of the reason for withholding certification as provided in
Section 8.4, or because the Owner has not made payment on a Certificate for
Payment within the time stated in the Design-Build Documents; or


d. The Owner has failed to furnish to Haskell promptly, upon Haskell’s request,
reasonable evidence as required by Section 6.2.7.


ii. Haskell may terminate a Task Order if, through no act or fault of Haskell, a
Consultant, a Contractor, or their agents or employees or any other persons or
entities performing portions of the IDB Work under direct or indirect contract
with Haskell, repeated suspensions, delays or interruptions of the entire IDB
Work of a Task Order by the Owner as described in Section 12.2.3 constitute in
the aggregate more than 100 percent of the total number of days scheduled for
completion of the IDB Work of any Task Order, or 120 days in any 365-day period,
whichever is less.


ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
36




--------------------------------------------------------------------------------







iii. If one of the reasons described in Section 12.2.1 or 12.2.2 exists, Haskell
may, upon seven days’ written notice to the Owner, terminate a Task Order and
recover from the Owner payment for Task Order IDB Work executed, including
reasonable overhead and profit on executed Work, costs incurred by reason of
such termination, and damages.


iv. If the IDB Work of a Task Order is stopped for a period of 60 consecutive
days through no act or fault of Haskell or any other persons or entities
performing portions of the Task Order IDB Work under contract with Haskell, or
if the Owner has repeatedly failed to fulfill the Owner’s obligations under the
Design-Build Documents with respect to matters important to the progress of the
IDB Work, Haskell may, upon seven additional days’ written notice to the Owner,
terminate a Task Order and recover from the Owner as provided in Section 12.2.3.


.2  Termination by the Owner For Cause.


i. The Owner may terminate a Task Order if Haskell:


a. fails to submit the Proposal within a reasonable time consistent with the
date of Substantial Completion;


b. repeatedly refuses or fails to supply Consultants, Contractors, or enough
properly skilled workers or proper materials;


c. fails to make payment to the Consultants or Contractors for services,
materials or labor in accordance with their respective agreements with Haskell;


d. repeatedly disregards applicable laws, statutes, ordinances, codes, rules and
regulations, or lawful orders of a public authority; or


e. is otherwise guilty of substantial breach of a provision of the Industrial
Design-Build Documents.


ii. When any of the above reasons exist, the Owner may without prejudice to any
other rights or remedies of the Owner and after giving Haskell and Haskell’s
surety, if any, seven days’ written notice, terminate employment of Haskell for
a specific Task Order and may, subject to any prior rights of the surety:


a. Exclude Haskell from the site and take possession of all materials,
equipment, tools, and construction equipment and machinery thereon owned by
Haskell;


b. Accept assignment of the Consultant and Contractor agreements as set forth
herein; and


c. Finish the Task Order IDB Work by whatever reasonable method the Owner may
deem expedient. Upon written request of Haskell, the Owner shall furnish to
Haskell a detailed accounting of the costs incurred by the Owner in finishing
the IDB Work.


iii. When the Owner terminates a Task Order for cause for one of the reasons
stated above, Haskell shall not be entitled to receive further payment until the
IDB Work is finished.


ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
37




--------------------------------------------------------------------------------







iv. If the unpaid balance of a Task Order Contract Sum exceeds costs of
finishing the IDB Work and other damages incurred by the Owner and not expressly
waived, such excess shall be paid to Haskell. If such costs and damages exceed
the unpaid balance, Haskell shall pay the difference to the Owner. The
obligation for such payments shall survive termination of this Agreement.


v. If the Owner terminates a Task Order for cause and it is determined later
that cause did not exist, the termination will automatically be converted to a
termination for convenience.


.3  Suspension by the Owner for Convenience.


i. The Owner may, without cause, order Haskell in writing to suspend, delay or
interrupt the IDB Work of any Task Order in whole or in part for such period of
time as the Owner may determine.


ii. The Contract Sum and Contract Time of such Task Order shall be adjusted for
increases in the cost and time caused by suspension, delay or interruption.
Adjustment of the Contract Sum shall include profit. No adjustment shall be made
to the extent


a. that performance is, was or would have been so suspended, delayed or
interrupted by another cause for which Haskell is responsible; or


b. that an equitable adjustment is made or denied under another provision of the
Task Order.


.4  Termination by the Owner for Convenience.


i. The Owner may, at any time, terminate a Task Order for the Owner’s
convenience and without cause.


ii. Upon receipt of written notice from the Owner of such termination for the
Owner’s convenience, Haskell shall


a. Cease operations as directed by the Owner in the notice;


b. Place no further subcontracts or orders (referred to as subcontracts in this
clause) for materials, services or facilities, except as necessary to complete
the continued portion of the Work;


c. Terminate all subcontracts to the extent they relate to the terminated Work;


d. Assign to the Owner, if requested, all right, title and interest of the Task
Order under the subcontracts terminated;


e. As directed by the Owner, transfer title and deliver to the Owner


(i)  The fabricated or unfabricated parts, work in process, completed work,
supplies and material produced or acquired for the terminated Work; and




ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
38




--------------------------------------------------------------------------------





(ii)  The completed or partially completed plans, drawings, information and
other property that, if the contract had been completed, would be required to be
delivered to Owner;


f. Complete the performance of any Task Order Work not terminated;


g. Take any action that may be necessary, or that the Owner may direct, for the
protection and preservation of the Work;


h. Use its commercially reasonable efforts to sell, as directed and authorized
by the Owner, any property of the types referred to in Section 10.4.2.5. The
proceed of any transfer or disposition will be applied to reduce any payments to
be made by the Owner under the Task Order , credited to the price or cost of the
Work, or paid in any other manner directed by the Owner.


.5 In case of such termination for the Owner’s convenience, or of wrongful
termination of Haskell shall be entitled to receive as its sole remedy the
actual direct costs of all properly completed and stored labor and material
expended on the Task Order Project prior to the effective date of the
termination and reasonable costs incurred by reason of such termination, plus
ten percent for overhead and profit on such completed work. Haskell hereby
waives and forfeits all other claims for payment and damages, including
anticipated profits.


ARTICLE 13   CLAIMS AND DISPUTE RESOLUTION.


§ 13.1 Claims.


.1 Definition. A Claim is a demand or assertion by one of the parties seeking,
as a matter of right, payment of money, or other relief with respect to the
terms of the Contract. The term “Claim” also includes other disputes and matters
in question between the Owner and Haskell arising out of or relating to the
Contract. The responsibility to substantiate Claims shall rest with the party
making the Claim.


.2 Time Limits on Claims. The Owner and Haskell shall commence all Claims and
causes of action, whether in contract, tort, breach of warranty or otherwise,
against the other, arising out of or related to the Contract in accordance with
the requirements of the binding dispute resolution method selected in
Section 1.11, within the time period specified by applicable law, but in any
case not more than 10 years after the date of Substantial Completion of the
Work. Causes of action arising from events or circumstances occurring prior to
the IDB Work date of substantial completion shall accrue, subject to the
Discovery Rule, on the date of substantial completion of the IDB Work. Causes of
action arising from events or circumstances occurring after the date of
substantial completion of the IDB Work shall accrue, subject to the Discovery
Rule, on the date of final completion of the IDB Work. In the event of a
termination of this Agreement prior to the date of substantial completion of the
IDB Work, causes of action shall accrue, subject to the Discovery Rule, on the
date of termination. In the event of a termination of this Agreement between the
date of substantial completion of the IDB Work and the date of final completion
of the IDB Work, causes of action arising after the date of substantial
completion of the IDB Work shall accrue, subject to the Discovery Rule, on the
date of termination. The Owner and Haskell waive all Claims and causes of action
not commenced in accordance with this Section 13.1.2.


.3  Notice of Claims.


ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
39




--------------------------------------------------------------------------------







i. Prior To Final Payment. Prior to Final Payment, Claims by either the Owner or
Haskell must be initiated by written notice to the other party within 21 days
after occurrence of the event giving rise to such Claim or within 21 days after
the claimant first recognizes the condition giving rise to the Claim, whichever
is later. This clause shall not be construed in any as a restriction on the time
limit within which a party may assert rights in court or any arbitration.


ii. Claims Arising After Final Payment. After Final Payment, Claims by either
the Owner or Haskell that have not otherwise been waived pursuant to Section 12,
must be initiated by prompt written notice to the other party. The notice
requirement in Section 13.1.3 and the Initial Decision requirement as a
condition precedent to mediation in Section 13.3 shall not apply.


.4 Continuing Contract Performance. Pending final resolution of a Claim, except
as otherwise agreed in writing, Haskell shall proceed diligently with
performance of the Contract and the Owner shall continue to make payments in
accordance with the Design-Build Documents.


.5 Claims for Additional Cost. If Haskell intends to make a Claim for an
increase in the Contract Sum, written notice as provided herein shall be given
before proceeding to execute the portion of the IDB Work that relates to the
Claim. Prior notice is not required for Claims relating to an emergency
endangering life or property.


.6  Claims for Additional Time.


i. If Haskell intends to make a Claim for an increase in the Contract Time,
written notice as provided herein shall be given. Haskell’s Claim shall include
an estimate of cost and of probable effect of delay on progress of the IDB Work.
In the case of a continuing delay, only one Claim is necessary.


ii. If adverse weather conditions are the basis for a Claim for additional time,
such Claim shall be documented by data substantiating that weather conditions
were abnormal for the period of time, could not have been reasonably
anticipated, and had an adverse effect on the critical path of the IDB Work
Contract Schedule.


.7  Claims for Consequential Damages.


Haskell and Owner waive Claims against each other for consequential damages
arising out of or relating to this Contract. This mutual waiver includes


a. consequential damages incurred by the Owner for rental expenses, for losses
of use, income, profit, financing, business and reputation, and for loss of
management or employee productivity or of the services of such persons; and


b. consequential damages incurred by Haskell for principal office expenses
including the compensation of personnel stationed there, for losses of
financing, business opportunity, and reputation, and for loss of profit except
anticipated profit arising directly from the IDB Work (subject to the
limitations of this Agreement).


This mutual waiver is applicable, without limitation, to all consequential
damages due to either party’s termination in accordance with Article 12. Nothing
contained in this Section 13.1.7 shall be deemed to preclude an award of
liquidated damages, when applicable, in accordance with the requirements of the
Design-Build Documents.


ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
40




--------------------------------------------------------------------------------







§ 13.2  [Intentionally Deleted].


§ 13.3  Mediation.


.1 Claims, disputes, or other matters in controversy arising out of or related
to the Contract, except those waived as provided for in Sections 12 and 13.1.7,
shall be subject to mediation as a condition precedent to litigation.


.2 The parties shall share the mediator’s fee and any filing fees equally. The
mediation shall be held in the place where the Project is located, unless
another location is mutually agreed upon. Agreements reached in mediation shall
be enforceable as settlement agreements in any court having jurisdiction.


ARTICLE 14   MISCELLANEOUS PROVISIONS


§ 14.1  Governing Law. The Contract shall be governed by the law of the place
where the Project is located.


§ 14.2  Successors and Assigns.


.1 The Owner and Haskell, respectively, bind themselves, their partners,
successors, assigns and legal representatives to the covenants, agreements and
obligations contained in the Industrial Design-Build Documents. Except as
provided in Sections 3.17 and 12.2.2, neither party to the Contract shall assign
the Contract as a whole without written consent of the other. If either party
attempts to make such an assignment without such consent, that party shall
nevertheless remain legally responsible for all obligations under the Contract.
Nothing in this provision shall be interpreted to prohibit the assignment of the
Contract, or any rights arising under it, by Owner after final completion of the
IDB Work by Haskell.


.2 The Owner may, without consent of Haskell, assign the Contract to a lender
providing construction financing for the Project, if the lender assumes the
Owner’s rights and obligations under the Industrial Design-Build Documents.
Haskell shall execute all consents reasonably required to facilitate such
assignment.


.3 If the Owner requests Haskell, Consultants, or Contractors to execute
certificates, other than those required by Section 1.14, the Owner shall submit
the proposed language of such certificates for review at least 14 days prior to
the requested dates of execution. If the Owner requests Haskell, Consultants, or
Contractors to execute consents reasonably required to facilitate assignment to
a lender, Haskell, Consultants, or Contractors shall execute all such consents
that are consistent with this Agreement, provided the proposed consent is
submitted to them for review at least 14 days prior to execution. Haskell,
Consultants, and Contractors shall not be required to execute certificates or
consents that would require knowledge, services or responsibilities beyond the
scope of their services.


§ 14.3  Written Notice. Written notice shall be deemed to have been duly served
if delivered in person to the individual, to a member of the firm or entity, or
to an officer of the corporation for which it was intended; or if delivered at,
or sent by registered or certified mail or by courier service providing proof of
delivery to, the last business address known to the party giving notice.


§ 14.4  Rights and Remedies.




ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
41




--------------------------------------------------------------------------------





.1 Duties and obligations imposed by the Industrial Design-Build Documents, and
rights and remedies available thereunder, shall be in addition to and not a
limitation of duties, obligations, rights and remedies otherwise imposed or
available by law.


.2 No action or failure to act by the Owner or Haskell shall constitute a waiver
of a right or duty afforded them under the Contract, nor shall such action or
failure to act constitute approval of or acquiescence in a breach thereunder,
except as may be specifically agreed in writing.


§ 14.5  Tests and Inspections.


.1 Tests, inspections and approvals of portions of the IDB Work shall be made as
required by the Industrial Design-Build Documents and by applicable laws,
statutes, ordinances, codes, rules and regulations or lawful orders of public
authorities. Unless otherwise provided, Haskell shall make arrangements for such
tests, inspections and approvals with an independent testing laboratory or
entity acceptable to the Owner, or with the appropriate public authority, and
shall bear all related costs of tests, inspections and approvals. Haskell shall
give the Owner timely notice of when and where tests and inspections are to be
made so that the Owner may be present for such procedures. The Owner shall bear
costs of (1) tests, inspections or approvals that do not become requirements
until after bids are received or negotiations concluded, and (2) tests,
inspections or approvals where building codes or applicable laws or regulations
prohibit the Owner from delegating their cost to Haskell.


.2 If the Owner determines that portions of the IDB Work require additional
testing, inspection or approval not included under Section 14.5.1, the Owner
will instruct Haskell to make arrangements for such additional testing,
inspection or approval by an entity acceptable to the Owner, and Haskell shall
give timely notice to the Owner of when and where tests and inspections are to
be made so that the Owner may be present for such procedures. Such costs, except
as provided in Section 14.5.3, shall be at the Owner’s expense.


.3 If such procedures for testing, inspection or approval under Sections 14.5.1
and 14.5.2 reveal failure of the portions of the IDB Work to comply with
requirements established by the Industrial Design-Build Documents, all costs
made necessary by such failure shall be at Haskell’s expense.


.4 Required certificates of testing, inspection or approval shall, unless
otherwise required by the Industrial Design-Build Documents, be secured by
Haskell and promptly delivered to the Owner.


.5 If the Owner is to observe tests, inspections or approvals required by the
Industrial Design-Build Documents, the Owner will do so promptly and, where
practicable, at the normal place of testing.


.6 Tests or inspections conducted pursuant to the Industrial Design-Build
Documents shall be made promptly to avoid unreasonable delay in the IDB Work.


§ 14.6  Confidential Information. If the Owner or Haskell transmits Confidential
Information, the transmission of such Confidential Information constitutes a
warranty to the party receiving such Confidential Information that the
transmitting party is authorized to transmit the Confidential Information. If a
party receives Confidential Information, the receiving party shall keep the
Confidential Information strictly confidential and shall not disclose it to any
other person or entity except as set forth in Section 14.6.1.


.1 A party receiving Confidential Information may disclose the Confidential
Information as required by law or court order, including a subpoena or other
form of compulsory legal process issued by a court or governmental


ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
42




--------------------------------------------------------------------------------





entity. A party receiving Confidential Information may also disclose the
Confidential Information to its employees, consultants or contractors in order
to perform services or work solely and exclusively for the Project, provided
those employees, consultants and contractors are subject to the restrictions on
the disclosure and use of Confidential Information as set forth in this
Contract.


§ 14.7  Capitalization. Terms capitalized in the Contract include those that are
(1) specifically defined, (2) the titles of numbered articles or (3) the titles
of other documents published by the American Institute of Architects.


§ 14.8  Interpretation.


.1 In the interest of brevity the Industrial Design-Build Documents frequently
omit modifying words such as “all” and “any” and articles such as “the” and
“an,” but the fact that a modifier or an article is absent from one statement
and appears in another is not intended to affect the interpretation of either
statement.


.2 Unless otherwise stated in the Industrial Design-Build Documents, words which
have well-known technical or construction industry meanings are used in the
Industrial Design-Build Documents in accordance with such recognized meanings.




ARTICLE 15  SCOPE OF THE AGREEMENT.


§ 15.1 This Agreement is currently comprised of the following documents listed
below:


This Agreement, and Exhibit 1 to this Agreement.




This Agreement entered into as of the day and year first written above.


FARMERS BROS CO., a Delaware corporation
THE HASKELL COMPANY, a Delaware corporation



/s/ E.D. Iobst
 
/s/Michael R. Woods
OWNER (Signature)
 
HASKELL (Signature)
E.D. Iobst, Chief Operations Officer
 
Michael R. Woods, President CPG
(Printed name and title)
 
(Printed name and title)































































ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
43




--------------------------------------------------------------------------------







EXHIBIT 1 has been omitted from this filing and the Registrant shall furnish
supplementally a copy of any omitted exhibit to the Securities and Exchange
Commission upon request.


ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:33:38 on
04/28/2015 under Order No.0334698884_1 which expires on 12/13/2015, and is not
for resale.
User Notes:           (1330458966)
44


